


--------------------------------------------------------------------------------



Exhibit 10.1
 
EXECUTION VERSION
 
 
PARTICIPATION AGREEMENT

 
 
among


 
 
HEALTH NET FUNDING, INC.


 
 
HEALTH NET, INC.


 
 
LODGEMORE HOLDINGS INC.
 


 
 
ING BANK N.V.

 
 
and

 
 
HEALTH NET FINANCING, L.P.
 
 


dated as of December 19, 2007
 


 

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page


ARTICLE I
DEFINITIONS AND RULES OF INTERPRETATION
2
 
Section 1.01.
Definitions.
2
 
Section 1.02.
Rules of Interpretation.
2
 
ARTICLE II
ENTRY INTO THE TRANSACTION DOCUMENTS
2
 
Section 2.01.
Closing.
2
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF U.S. INVESTOR AND U.S. PARENT
3
 
Section 3.01.
Representations and Warranties of U.S. Investor.
3
 
Section 3.02.
Representations and Warranties of U.S. Parent
6
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF CANADIAN INVESTOR
8
 
Section 4.01.
Due Organization; Good Standing and Power.
9
 
Section 4.02.
Authorization.
9
 
Section 4.03.
Binding Obligation.
9
 
Section 4.04.
Violations or Defaults.
9
 
Section 4.05.
Consents.
9
 
Section 4.06.
No Default.
9
 
Section 4.07.
Taxes.
10
 
Section 4.08.
No Violation or Conflict.
10
 
Section 4.09.
Absence of Litigation.
10
 
Section 4.10.
Eligible Contract Participant.
10
 
Section 4.11.
No Distribution.
10
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF CREDIT RISK BANK
10
 
Section 5.01.
Due Organization; Good Standing and Power.
11
 
Section 5.02.
Authorization.
11
 
Section 5.03.
Binding Obligation.
11
 
Section 5.04.
Violations or Defaults.
11
 
Section 5.05.
Consents.
11
 
Section 5.06.
No Violation or Conflict.
12
 
Section 5.07.
Absence of Litigation.
12
 
Section 5.08.
Eligible Contract Participant.
12
 
ARTICLE VI
COVENANTS OF U.S. INVESTOR
12
 
Section 6.01.
Corporate Existence.
12
 
Section 6.02.
Compliance with Law.
12
 

 
 
i

--------------------------------------------------------------------------------



 
Section 6.03.
Authorizations.
13
 
Section 6.04.
Compliance with Transaction Documents.
13
 
Section 6.05.
Notice of Put Option Early Termination Event.
13
 
Section 6.06.
Merger.
13
 
Section 6.07.
Payment of Cumulative Class A Limited Partner Shortfall.
13
 
ARTICLE VII
COVENANTS OF U.S. PARENT
14
 
Section 7.01.
Corporate Existence.
14
 
Section 7.02.
Compliance with Law.
14
 
Section 7.03.
Authorizations.
14
 
Section 7.04.
Financial Information
14
 
Section 7.05.
Financial Covenants
16
 
Section 7.06.
Subsidiary Indebtedness
16
 
Section 7.07.
Liens
17
 
Section 7.08.
Fundamental Changes
19
 
Section 7.09.
Transactions with Affiliates
19
 
Section 7.10.
Restrictive Agreements
20
 
Section 7.11.
Nature of Business
20
 
Section 7.12.
Advances, Investments and Loans
20
 
Section 7.13.
Restricted Payments
20
 
Section 7.14.
Minimum Availability
21
 
Section 7.15.
Compliance with Nonconsolidation Opinions
21
 
ARTICLE VIII
COVENANTS OF CANADIAN INVESTOR
22
 
Section 8.01.
Corporate Existence.
22
 
Section 8.02.
Compliance with Law.
22
 
Section 8.03.
Authorizations.
22
 
Section 8.04.
Compliance with Transaction Documents.
22
 
Section 8.05.
Notice of Call Option Early Termination Event.
22
 
Section 8.06.
Merger.
23
 
ARTICLE IX
COVENANTS OF CREDIT RISK BANK
23
 
Section 9.01.
Existence.
23
 
Section 9.02.
Compliance with Law.
23
 
Section 9.03.
Authorizations.
24
 
Section 9.04.
Compliance with Transaction Documents.
24
 
Section 9.05.
Merger.
24
 
ARTICLE X
CONDITIONS PRECEDENT OF U.S. INVESTOR
24
 
Section 10.01.
Representations and Warranties; Compliance with Undertakings.
24
 

 
 
ii

--------------------------------------------------------------------------------


 
 
Section 10.02.
Compliance with Law; Litigation.
25
 
Section 10.03.
Legal Opinions.
25
 
Section 10.04.
Executed Agreements.
25
 
Section 10.05.
Resolutions; Secretary's Certificates; U.S. Tax Forms.
25
 
Section 10.06.
Approvals; Evidence Thereof.
26
 
Section 10.07.
Compliance with Transaction Documents.
26
 
Section 10.08.
Perfection of Security Interests.
26
 
ARTICLE XI
CONDITIONS PRECEDENT OF CANADIAN INVESTOR
26
 
Section 11.01.
Representation and Warranties; Compliance with Undertakings.
26
 
Section 11.02.
Compliance with Law; Litigation.
27
 
Section 11.03.
Legal Opinions.
27
 
Section 11.04.
Executed Agreements.
27
 
Section 11.05.
Resolutions; Secretary's Certificates.
27
 
Section 11.06.
Approvals; Evidence Thereof.
28
 
Section 11.07.
Compliance with Transaction Documents.
28
 
Section 11.08.
Perfection of Security Interests.
28
 
ARTICLE XII
CONDITIONS PRECEDENT OF CREDIT RISK BANK
28
 
Section 12.01.
Representation and Warranties; Compliance with Undertakings.
28
 
Section 12.02.
Compliance with Law; Litigation.
29
 
Section 12.03.
Legal Opinions.
29
 
Section 12.04.
Executed Agreements.
29
 
Section 12.05.
Resolutions; Secretary's Certificates.
29
 
Section 12.06.
Approvals; Evidence Thereof.
30
 
Section 12.07.
Compliance with Transaction Documents.
30
 
Section 12.08.
Perfection of Security Interests.
30
 
Section 12.09.
Know Your Customer Deliverables.
30
 
ARTICLE XIII
ACKNOWLEDGMENTS
31
 
ARTICLE XIV
PAYMENTS AND SET OFF
31
 
Section 14.01.
Payment Mechanics.
31
 
Section 14.02.
Business Day.
32
 
ARTICLE XV
ASSIGNMENT
32
 
Section 15.01.
Assignment
32
 
Section 15.02.
Successors and Assigns.
33
 

 
 
iii

--------------------------------------------------------------------------------


 

 
ARTICLE XVI
NOTICES
33
 
ARTICLE XVII
REPLACEMENT OF CREDIT RISK BANK
35
 
Section 17.01.
Voluntary Election to Replace Credit Risk Bank
35
 
Section 17.02.
Credit Risk Bank Acceleration Event.
36
 
ARTICLE XVIII
MISCELLANEOUS
36
 
Section 18.01.
Counterparts.
36
 
Section 18.02.
Further Assurances.
36
 
Section 18.03.
Amendments.
37
 
Section 18.04.
Governing Law.
37
 
Section 18.05.
Submission to Jurisdiction and Service of Process.
37
 
Section 18.06.
Expenses; Default Rate.
37
 
Section 18.07.
Entire Agreement.
38
 
Section 18.08.
Severability.
38
 
Section 18.09.
Waiver of Trial by Jury.
38
 
Section 18.10.
Waiver.
38



APPENDIX A
DEFINITIONS
 
SCHEDULE A-1
EQUALIZATION FACTOR (CLASS A LIMITED PARTNER EARLY TERMINATION EVENT)
 
SCHEDULE A-2
EQUALIZATION FACTOR (GENERAL PARTNER EARLY TERMINATION EVENT)
 
SCHEDULE A-3
EQUALIZATION FACTOR (ACCELERATION EVENT)
 
SCHEDULE B
CALCULATION OF FIXED PRICE IN CONNECTION WITH AN EXERCISE DATE
 
SCHEDULE C
WEBSITE ADDRESS OF U.S. PARENT
 
SCHEDULE 7.06
INDEBTEDNESS
 
SCHEDULE 7.07
PERMITTED LIENS
 
SCHEDULE 7.10
RESTRICTIVE AGREEMENTS
 




iv

--------------------------------------------------------------------------------



THIS PARTICIPATION AGREEMENT dated as of December 19, 2007 (as such agreement
may from time to time be amended, supplemented or otherwise modified in
accordance with the terms hereof, this "Agreement") is by and among HEALTH NET
FUNDING, INC., a Delaware corporation (together with its successors and
permitted assigns, "U.S. Investor"), HEALTH NET, INC., a Delaware corporation
(together with its successors and permitted assigns, "U.S. Parent"), LODGEMORE
HOLDINGS INC., a Canadian corporation (together with its successors and
permitted assigns, "Canadian Investor"), ING BANK N.V., a public company
(naamloze vennootschap) organized under the laws of the Netherlands (together
with its successors and permitted assigns, "Credit Risk Bank"), and HEALTH NET
FINANCING, L.P., a Delaware limited partnership (together with its successors
and permitted assigns, the "Partnership").
 
W I T N E S S E T H:
 
WHEREAS, U.S. Investor and Health Net Investments, LLC, a Delaware limited
liability company ("Transaction LLC") have entered into the Original Limited
Partnership Agreement of the Partnership, pursuant to which U.S. Investor is the
sole general partner and Transaction LLC is the sole limited partner;
 
WHEREAS, Transaction LLC, U.S. Investor and the Partnership have entered into
the Subscription Agreement pursuant to which Transaction LLC has agreed to
subscribe for the Class A Limited Partnership Interest on December 19, 2007 and
to make a Capital Contribution of US$732,895,299.00 with respect thereto, all of
which is to occur under the Partnership Agreement;
 
WHEREAS, Canadian Investor has entered into the Assignment of Subscription
Agreement with Transaction LLC, U.S. Investor and the Partnership, whereby
Canadian Investor has acquired Transaction LLC's rights, title and interest, and
has assumed Transaction LLC's obligations under the Subscription Agreement; and
 
WHEREAS, each of U.S. Investor, U.S. Parent, Canadian Investor, the Partnership
and Credit Risk Bank desires to enter into, among other things, (x) certain
arrangements whereby (i) U.S. Investor will have a call option with respect to
the Class A Limited Partnership Interest and (ii) Canadian Investor will have a
put option with respect thereto and (y) the other Transaction Documents to which
it is a party.
 
NOW, THEREFORE, in consideration of the premises, representations, warranties
and agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
 


--------------------------------------------------------------------------------



 
ARTICLE I
 
DEFINITIONS AND RULES OF INTERPRETATION
 
Section 1.01.  Definitions.
 
All capitalized terms used herein shall, unless defined herein, have the
respective meanings set forth in Appendix A hereto.
 
Section 1.02.  Rules of Interpretation.
 
In this Agreement, unless the context shall otherwise require:
 
(a)  all references to sections, exhibits, schedules, annexes or appendices are
references to sections, exhibits, schedules, annexes or appendices of this
Agreement unless otherwise stated;
 
(b)  a reference to a law includes any amendment or modification to such law and
any rules or regulations issued thereunder or any law enacted in substitution or
replacement therefor;
 
(c)  the headings are inserted for convenience only and shall not define or
limit, nor affect the interpretation of, the provisions hereof;
 
(d)  words denoting the singular only shall include the plural and vice versa;
 
(e)  "include" and "including" are not limiting; and
 
(f)  all references to documents are to those documents as amended, modified and
supplemented from time to time.
 
 
ARTICLE II
 
ENTRY INTO THE TRANSACTION DOCUMENTS
 
Section 2.01.  Closing.
 
(a)  The entry into the Transaction Documents (other than the Subscription
Agreement, the Assignment of Subscription Agreement and the Original Limited
Partnership Agreement, which shall have been previously executed) and the other
transactions contemplated hereby to occur on the Closing Date shall be held at
the offices of Dewey & LeBoeuf LLP, 1301 Avenue of the Americas, New York, New
York, at 10:00 a.m. New York time, on the Closing Date.
 
(b)  On the Closing Date, subject to the satisfaction of the conditions set
forth in Article XI, (i) Canadian Investor shall make the Capital Contribution
to the Partnership required by the Subscription Agreement and the Assignment of
Subscription Agreement (as set
 

2

--------------------------------------------------------------------------------


 
 
forth in the Partnership Agreement) and (ii) upon payment of such Capital
Contribution, the Partnership shall admit Canadian Investor as the Class A
Limited Partner of the Partnership.
 
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF U.S. INVESTOR AND U.S. PARENT
 
Section 3.01.  Representations and Warranties of U.S. Investor.
 
U.S. Investor represents and warrants to Canadian Investor and Credit Risk Bank
(it being understood that each of Canadian Investor and Credit Risk Bank is
relying on these representations and warranties in entering into the Transaction
Documents) that, as of the date hereof:
 
(a)  Due Organization; Good Standing and Power.
 
U.S. Investor is a corporation duly organized, validly existing and in good
standing under the laws of Delaware.
 
(b)  Authorization.
 
U.S. Investor has full legal power and authority to enter into, execute, deliver
and perform the terms of each of the Transaction Documents to which it is a
party and to incur the obligations provided for therein, all of which have been
duly authorized by all proper and necessary action.
 
(c)  Binding Obligation.
 
Each of the Transaction Documents to which U.S. Investor is a party has been
duly executed and delivered by U.S. Investor and constitutes the valid and
legally binding obligation of U.S. Investor, enforceable in accordance with its
respective terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors' rights generally and by general equity principles.
 
(d)  Violations or Defaults.
 
U.S. Investor is not in default with respect to any judgment, order, writ,
injunction, decree or decision of any Governmental Authority which default would
have a material adverse effect on U.S. Investor's ability to perform its
obligations under the Transaction Documents.  U.S. Investor is in compliance
with all statutes, regulations, rules and orders applicable to it of all
Governmental Authorities, a violation of which would have a material adverse
effect on U.S. Investor's ability to perform its obligations under the
Transaction Documents.  U.S. Investor is not in breach or violation of its
Organizational Documents.
 

3

--------------------------------------------------------------------------------



(e)  Consents.
 
No consent, authorization or approval of, filing with, notice to, or exemption
by, any Governmental Authority (x) is required to authorize, or is required in
connection with the execution, delivery and performance by U.S. Investor of, any
Transaction Document to which it is a party, or (y) is required as a condition
to the validity or enforceability against U.S. Investor of such Transaction
Document.
 
(f)  No Default.
 
No Put Option Early Termination Event (or event which, with the giving of
notice, lapse of time, or both, would constitute a Put Option Early Termination
Event) has occurred and is continuing.  To the actual knowledge of U.S.
Investor, no Call Option Event is continuing.
 
(g)  Taxes.
 
U.S. Investor has filed or caused to be filed all tax returns required to be
filed and has paid, or has made adequate provision for the payment of, all Taxes
shown to be due and payable on said returns or in any assessments made against
it (other than those being contested in a Good Faith Contest) which, if unpaid,
would have a material adverse effect on U.S. Investor's ability to perform its
obligations under the Transaction Documents.
 
(h)  No Violation or Conflict.
 
The execution, delivery and performance by U.S. Investor of the Transaction
Documents to which it is a party do not violate or conflict with any law or
regulation applicable to it, any provision of its Organizational Documents, any
order or judgment of any court or other agency of government applicable to it or
any of its assets or any contractual restriction binding on it or any of its
assets.
 
(i)  Absence of Litigation.
 
There is not pending or, to its knowledge, threatened against U.S. Investor any
action, suit or proceeding at law or in equity or before any court, tribunal,
governmental body, agency or official or any arbitrator that is reasonably
likely to affect the legality, validity or enforceability against U.S. Investor
of any Transaction Document to which it is a party or its ability to perform its
obligations under such Transaction Documents.
 
(j)  Eligible Contract Participant.
 
U.S. Investor is an "eligible contract participant" as defined in the Commodity
Exchange Act, as amended, and the terms of each Transaction Document have been
individually tailored and negotiated.  Each of U.S. Investor and Transaction LLC
is an indirect wholly-owned subsidiary of U.S. Parent.
 

4

--------------------------------------------------------------------------------



(k)  Partnership Matters.
 
(i)  The Partnership has been duly formed as a limited partnership, is validly
existing and in good standing under the laws of Delaware.  The Partnership has
the power and authority to own its assets and carry on its contemplated business
and activities as a limited partnership with full partnership power and
authority to enter into and perform its obligations under the Transaction
Documents to which it is a party.
 
(ii)  The Partnership maintains its own bank account and keeps its own proper
and adequate books and account and has filed and will file all material forms
and statements (including tax returns) required by law in those jurisdictions
where it conducts its business and activities.
 
(iii)  The Partnership has not engaged in the conduct of a trade or business in
Canada or any trade or business unrelated to the Transaction or matters
incidental thereto and does not have a fixed place of business in Canada.
 
(iv)  The Partnership has not (i) sold, offered for sale, solicited offers to
buy or otherwise negotiated in respect of any security the offering and sale of
which is or will be integrated with the sale of the Class A Limited Partnership
Interest or (ii) engaged in any form of general solicitation or general
advertising in connection with the offering of the Class A Limited Partnership
Interest or in any manner engaged in any activity constituting a public offering
of the Class A Limited Partnership Interest within the meaning of Section 4(2)
of the Securities Act.
 
(l)  Debts of U.S. Investor.
 
(i)  The sum of  U.S. Investor's debts (including its obligations under the
Transaction Documents) is less than the value of the U.S. Investor's property
(calculated at the lesser of fair valuation and present fair saleable value).
 
(ii)  The capital of U.S. Investor is not unreasonably small to conduct its
business as currently conducted or as proposed to be conducted.
 
(iii)  U.S. Investor has not incurred, does not intend to incur and does not
believe it will incur debts beyond its ability to pay as they mature.
 
(iv)  U.S. Investor has not made a transfer or incurred an obligation under the
Transaction Documents with the intent to hinder, delay or defraud any of its
present or future creditors.
 
(v)  For purposes of this clause (l):
 
(A)   "debt" means any liability on a claim;
 
(B)   "claim" means:
 

5

--------------------------------------------------------------------------------



(1)   any right to payment, whether or not that right is reduced to judgment,
 liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
 undisputed, legal, equitable, secured or unsecured; or
 
(2)   any right to an equitable remedy for breach of performance if that
breach gives rise to a right to payment, whether or not the right to an
equitable
remedy is reduced to judgment, fixed, contingent, matured, unmatured,
disputed, undisputed, secured or unsecured; and
 
(C)   terms used in this clause (l) shall be construed in accordance with the
applicable
 United States bankruptcy and New York fraudulent conveyance statutes and the
related
 case law.
 
Section 3.02.  Representations and Warranties of U.S. Parent.
 
U.S. Parent represents and warrants to Canadian Investor and Credit Risk Bank
(it being understood that each of Canadian Investor and Credit Risk Bank is
relying on these representations and warranties in entering into the Transaction
Documents) that, as of the date hereof:
 
(a)  Due Organization; Good Standing and Power.
 
U.S. Parent is a corporation duly organized, validly existing and in good
standing under the laws of Delaware.
 
(b)  Authorization.
 
U.S. Parent has full legal power and authority to enter into, execute, deliver
and perform the terms of each of the Transaction Documents to which it is a
party and to incur the obligations provided for therein, all of which have been
duly authorized by all proper and necessary action.
 
(c)  Binding Obligation.
 
Each of the Transaction Documents to which U.S. Parent is a party has been duly
executed and delivered by U.S. Parent and constitutes the valid and legally
binding obligations of U.S. Parent, enforceable in accordance with its
respective terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors' rights generally and by general equity principles.
 
(d)  Violations or Defaults.
 
U.S. Parent is not in default with respect to any judgment, order, writ,
injunction, decree or decision of any Governmental Authority which default could
reasonably be expected to have a material adverse effect on U.S. Parent's
ability to perform its obligations under the Transaction
 

6

--------------------------------------------------------------------------------



Documents.  U.S. Parent is in compliance with all statutes, regulations, rules
and orders applicable to it of all Governmental Authorities, a violation of
which could reasonably be expected to have a material adverse effect on U.S.
Parent's ability to perform its obligations under the Transaction Documents and
is in full compliance with its Organizational Documents.


(e)  Consents.
 
No consent, authorization or approval of, filing with, notice to, or exemption
by, any Governmental Authority (x) is required to authorize, or is required in
connection with the execution, delivery and performance by U.S. Parent of, any
Transaction Document to which it is a party, or (y) is required as a condition
to the validity or enforceability of such Transaction Document.
 
(f)  U.S. Parent has filed or caused to be filed all tax returns required to be
filed and has paid, or has made adequate provision for the payment of all taxes
shown to be due and payable on said returns or in any assessments made against
it (other than those being contested in a Good Faith contest) which, if unpaid,
could reasonably be expected to have a material adverse effect on U.S.
Investor’s ability to perform its obligations under the Transaction Documents.
 
(g)  No Violation or Conflict.
 
The execution, delivery and performance by U.S. Parent of the Transaction
Documents to which it is a party do not violate or conflict with any law or
regulation applicable to it, any provision of its Organizational Documents, any
order or judgment of any court or other agency of government applicable to it or
any of its assets or any contractual restriction binding on or affecting it or
any of its assets.
 
(h)  Absence of Litigation.
 
There is not pending or, to its knowledge, threatened against U.S. Parent any
action, suit or proceeding at law or in equity or before any court, tribunal,
governmental body, agency or official or any arbitrator that is likely to affect
the legality, validity or enforceability against U.S. Parent of any Transaction
Document to which it is a party or its ability to perform its obligations under
such Transaction Documents.
 
(i)  Status.
 
None of U.S. Parent or any of its Affiliates that is counterparty to a Permitted
Asset is a corporation that (i) is a bank or credit union, (ii) an insurance
corporation that carries on business in Canada, (iii) is authorized under the
laws of Canada or any province to offer trustee services, to accept deposits or
to trade in securities as a broker-dealer, (iv) was incorporated in Canada, or
(v) owns shares or debt of any other corporation described in any of (i) to (iv)
herein that, in aggregate, represent 90% or more of its assets.
 
(j)  Debts of U.S. Investor.
 

7

--------------------------------------------------------------------------------



(i)  The sum of  U.S. Investor's debts (including its obligations under the
Transaction Documents) is less than the value of the U.S. Investor's property
(calculated at the lesser of fair valuation and present fair saleable value).
 
(ii)  The capital of U.S. Investor is not unreasonably small to conduct its
business as currently conducted or as proposed to be conducted.
 
(iii)  U.S. Investor has not incurred, does not intend to incur and does not
believe it will incur debts beyond its ability to pay as they mature.
 
(iv)  U.S. Investor has not made a transfer or incurred an obligation under the
Transaction Documents with the intent to hinder, delay or defraud any of its
present or future creditors.
 
(v)  For purposes of this clause (j):
 
(A)   "debt" means any liability on a claim;
 
(B)   "claim" means:
 
(1)   any right to payment, whether or not that right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured; or
 
(2)   any right to an equitable remedy for breach of performance if that
breach gives rise to a right to payment, whether or not the right to an
equitable remedy is reduced to judgment, fixed, contingent, matured,
unmatured, disputed, undisputed, secured or unsecured; and
 
(C)   terms used in this clause (j) shall be construed in accordance with the
applicable
 United States bankruptcy and New York fraudulent conveyance statutes and the
 related case law.
 
 
ARTICLE IV 
 
REPRESENTATIONS AND WARRANTIES OF CANADIAN INVESTOR
 
Canadian Investor represents and warrants to U.S. Investor, U.S. Parent and
Credit Risk Bank (it being understood that each of U.S. Investor, U.S. Parent
and Credit Risk Bank is relying on these representations in entering into the
Transaction Documents) that as of the date hereof:
 

8

--------------------------------------------------------------------------------



Section 4.01.  Due Organization; Good Standing and Power.
 
Canadian Investor is duly organized as a corporation, validly existing and in
good standing under the laws of Canada.
 
Section 4.02.  Authorization.
 
Canadian Investor has full legal power and authority to enter into, execute,
deliver and perform the terms of each of the Transaction Documents to which it
is a party and to incur the obligations provided for therein, all of which have
been duly authorized by all proper and necessary action and is in full
compliance with its Organizational Documents.
 
Section 4.03.  Binding Obligation.
 
Each of the Transaction Documents to which Canadian Investor is a party has been
duly executed and delivered by Canadian Investor and constitutes the valid and
legally binding obligation of Canadian Investor, enforceable in accordance with
its respective terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors' rights generally and by general equity principles.
 
Section 4.04.  Violations or Defaults.
 
Canadian Investor is not in default with respect to any judgment, order, writ,
injunction, decree or decision of any Governmental Authority which default could
reasonably be expected to have a material adverse effect on Canadian Investor's
ability to perform its obligations under the Transaction Documents.  Canadian
Investor is in compliance with all statutes, regulations, rules and orders
applicable to it of all Governmental Authorities, a violation of which could
reasonably be expected to have a material adverse effect on Canadian Investor's
ability to perform its obligations under the Transaction Documents.
 
Section 4.05.  Consents.
 
No consent, authorization or approval of, filing with, notice to, or exemption
by, any Governmental Authority (x) is required to authorize, or is required in
connection with the execution, delivery and performance by Canadian Investor of,
any Transaction Document to which it is a party, or (y) is required as a
condition to the validity or enforceability against Canadian Investor of such
Transaction Document, save and except for the requirement to obtain the approval
of the Superintendent of Financial Institutions (Canada) if Canadian Investor
holds the Class A Limited Partnership Interest for a period of more than two
years.
 
Section 4.06.  No Default.
 
No Call Option Early Termination Event (or event which, with the giving of
notice, lapse of time, or both, would constitute a Call Option Early Termination
Event) has occurred and is continuing. To the actual knowledge of Canadian
Investor, no Put Option Event is continuing.
 

9

--------------------------------------------------------------------------------



Section 4.07.  Taxes.
 
Canadian Investor has filed or caused to be filed all tax returns required to be
filed and has paid, or has made adequate provision for the payment of, all Taxes
shown to be due and payable on said returns or in any assessments made against
it (other than those being contested in a Good Faith Contest) which, if unpaid,
could reasonably be expected to have a material adverse effect on Canadian
Investor's ability to perform its obligations under the Transaction Documents.
 
Section 4.08.  No Violation or Conflict.
 
The execution, delivery and performance by Canadian Investor of the Transaction
Documents to which it is a party do not violate or conflict with any law or
regulation applicable to it, any provision of its Organizational Documents, any
order or judgment of any court or other agency of government applicable to it or
any of its assets or any contractual restriction binding on it or any of its
assets.
 
Section 4.09.  Absence of Litigation.
 
There is not pending or, to its knowledge, threatened against Canadian Investor
any action, suit or proceeding at law or in equity or before any court,
tribunal, governmental body, agency or official or any arbitrator that is
reasonably likely to affect the legality, validity or enforceability against
Canadian Investor of any Transaction Document to which it is a party or its
ability to perform its obligations under such Transaction Documents.
 
Section 4.10.  Eligible Contract Participant.
 
Canadian Investor is an "eligible contract participant" as defined in the
Commodity Exchange Act, as amended, and the terms of each Transaction Document
have been individually tailored and negotiated.
 
Section 4.11.  No Distribution.
 
Canadian Investor is not acquiring the Class A Limited Partnership Interest with
a view to distribution, sale or transfer of the interest or with any present
intention of offering or selling the Class A Limited Partnership Interest except
as contemplated by the Transaction Documents.
 
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES OF CREDIT RISK BANK
 
Credit Risk Bank represents and warrants to U.S. Investor, U.S. Parent and
Canadian Investor (it being understood that (x) each of U.S. Investor, U.S.
Parent and Canadian Investor is relying on these representations in entering
into the Transaction Documents, (y) references in this Article 5 to Canadian law
and Governmental Authorities are references to the laws and Governmental
Authorities of Canada and each of the provinces and territories thereof, and (z)
no
 

10

--------------------------------------------------------------------------------



representations or warranties are made as to any United States federal or state
securities or tax laws, regulations, rules or orders) that as of the date
hereof:
 
Section 5.01.  Due Organization; Good Standing and Power.
 
Credit Risk Bank is duly organized as a public company (naamloze vennootschap),
validly existing under the laws of the Netherlands.
 
Section 5.02.  Authorization.
 
Credit Risk Bank has full legal power and authority to enter into, execute,
deliver and perform the terms of each of the Transaction Documents to which it
is a party and to incur the obligations provided for therein, all of which have
been duly authorized by all proper and necessary action and is in full
compliance with its Organizational Documents.
 
Section 5.03.  Binding Obligation.
 
Each of the Transaction Documents to which Credit Risk Bank is a party has been
duly executed and delivered by Credit Risk Bank and (assuming that as a matter
of Canadian law the Option Collateral Fixed Rate CD Agreement and the Security
and Pledge Agreement (Credit Risk Bank - Canadian Investor) are legal, valid and
binding documents enforceable in accordance with their terms) constitutes the
valid and legally binding obligation of Credit Risk Bank, enforceable in
accordance with its respective terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws affecting the enforcement of creditors' rights generally and by general
equity principles.
 
Section 5.04.  Violations or Defaults.
 
Credit Risk Bank is not in default with respect to any judgment, order, writ,
injunction, decree or decision of any Governmental Authority which default could
reasonably be expected to have a material adverse effect on Credit Risk Bank's
ability to perform its obligations under the Transaction Documents.  Credit Risk
Bank is in compliance with all statutes, regulations, rules and orders
applicable to it of all Governmental Authorities (excluding, in relation only to
the Transaction and any matters connected with or arising out of it, Canadian
Governmental Authorities), a violation of which could reasonably be expected to
have a material adverse effect on Credit Risk Bank's ability to perform its
obligations under the Transaction Documents.
 
Section 5.05.  Consents.
 
No consent, authorization or approval of, filing with, notice to, or exemption
by, any Governmental Authority (excluding Canadian Governmental Authorities) (x)
is required to authorize, or is required in connection with the execution,
delivery and performance by Credit Risk Bank of, any Transaction Document to
which it is a party, or (y) is required as a condition to the validity or
enforceability against Credit Risk Bank of such Transaction Document.
 

11

--------------------------------------------------------------------------------



Section 5.06.  No Violation or Conflict.
 
The execution, delivery and performance by Credit Risk Bank of the Transaction
Documents to which it is a party do not violate or conflict with any law or
regulation applicable to it, any provision of its Organizational Documents, any
order or judgment of any court or other agency of government applicable to it or
any of its assets or any contractual restriction binding on it or any of its
assets.
 
Section 5.07.  Absence of Litigation.
 
There is not pending or, to its knowledge, threatened against Credit Risk Bank
any action, suit or proceeding at law or in equity or before any court,
tribunal, governmental body, agency or official or any arbitrator that is
reasonably likely to affect the legality, validity or enforceability against
Credit Risk Bank of any Transaction Document to which it is a party or its
ability to perform its obligations under such Transaction Documents.
 
Section 5.08.  Eligible Contract Participant.
 
Credit Risk Bank is an “eligible contract participant” as defined in the
Commodity Exchange Act, as amended, and the terms of each Transaction Document
have been individually tailored and negotiated.
 
 
ARTICLE VI 
 
COVENANTS OF U.S. INVESTOR
 
U.S. Investor hereby covenants and agrees with each of U.S. Parent, Canadian
Investor and Credit Risk Bank that until the Completion Date (or until such
later date as all obligations of U.S. Investor and U.S. Parent to be performed
on or prior to the Completion Date have been satisfied):
 
Section 6.01.  Corporate Existence.
 
Subject to U.S. Investor's rights under Section 6.06, U.S. Investor shall
maintain its existence as a corporation in good standing and qualify and remain
qualified to do business in each jurisdiction in which the character of the
properties owned or leased by it therein or in which the transaction of its
business is such that the failure to qualify, individually or in the aggregate,
could reasonably be expected to have a material adverse effect on U.S.
Investor's ability to perform its obligations under the Transaction
Documents.  U.S. Investor shall not engage in any business except in connection
with the Transaction or matters incidental thereto.
 
Section 6.02.  Compliance with Law.
 
U.S. Investor shall comply with all Governmental Requirements of any
Governmental Authority having jurisdiction over it or its property (such
compliance to include paying before the same become delinquent all Taxes and
assessments imposed upon it or upon any of its
 

12

--------------------------------------------------------------------------------



property, except to the extent they are the subject of a Good Faith Contest), in
each case if the failure to so comply could reasonably be expected, as
determined by U.S. Investor, to have a material adverse effect on U.S.
Investor's ability to perform its obligations under the Transaction Documents.
 
Section 6.03.  Authorizations.
 
U.S. Investor shall obtain, make and keep in full force and effect all material
Governmental Authorizations and all Governmental Filings with Governmental
Authorities required to be made by U.S. Investor for the validity or
enforceability of any of the Transaction Documents against it.
 
Section 6.04.  Compliance with Transaction Documents.
 
U.S. Investor shall comply with its covenants under, and timely perform its
obligations under, the Transaction Documents to which it is a party.
 
Section 6.05.  Notice of Put Option Early Termination Event.
 
U.S. Investor shall deliver to Canadian Investor, immediately upon U.S. Investor
learning of any Put Option Early Termination Event (or any event which with the
passage of time or the giving of notice or both would constitute a Put Option
Early Termination Event), a certificate of a Responsible Officer of U.S.
Investor stating that such certificate is a "Notice of Put Option Early
Termination Event" and setting forth the details thereof and the action which
U.S. Investor is taking or proposes to take to cure such event.
 
Section 6.06.  Merger.
 
U.S. Investor shall not enter into any merger, consolidation, share exchange or
similar transaction or sell or otherwise dispose of all or substantially all of
its assets to any Person unless (1) the succeeding entity is U.S. Parent or any
Affiliate thereof, (2) the succeeding entity (x) irrevocably and unconditionally
assumes (unless effected by operation of law) all obligations of U.S. Investor
under the Transaction Documents pursuant to an agreement executed and delivered
to Canadian Investor and (y) delivers an opinion to Canadian Investor as to the
due authorization, execution and delivery of any such agreement, in each case,
in form and substance reasonably satisfactory to Canadian Investor, and (3) such
merger, consolidation, share exchange, similar transaction, sale or disposal
would not result in a Call Option Event or Put Option Early Termination Event.
 
Section 6.07.  Payment of Cumulative Class A Limited Partner Shortfall.
 
U.S. Investor, shall pay Canadian Investor, as holder of the Class A Limited
Partnership Interest, on the Exercise Date, the Cumulative Class A Limited
Partner Shortfall as of such Exercise Date, after giving effect to all
Allocations on the Exercise Date pursuant to Article IV of the Partnership
Agreement.
 

13

--------------------------------------------------------------------------------



 
ARTICLE VII
 
COVENANTS OF U.S. PARENT
 
U.S. Parent hereby covenants and agrees with each of U.S. Investor, Canadian
Investor and Credit Risk Bank that until the Completion Date (or such later date
as all obligations of U.S. Parent to be performed on or prior to the Completion
Date have been satisfied):
 
Section 7.01.  Corporate Existence.
 
U.S. Parent shall qualify and remain qualified to do business in each
jurisdiction in which the character of the properties owned or leased by it
therein or in which the transaction of its business is such that the failure to
qualify, individually or in the aggregate, could reasonably be expected to have
a material adverse effect on U.S. Parent's ability to perform its obligations
under the Transaction Documents to which it is a party.
 
Section 7.02.  Compliance with Law.
 
U.S. Parent shall comply with all Governmental Requirements of any Governmental
Authority having jurisdiction over it or its property (such compliance to
include paying before the same become delinquent all Taxes and assessments
imposed upon it or upon any of its property, except to the extent they are the
subject of a Good Faith Contest), in each case if the failure to so comply could
reasonably be expected, as determined by U.S. Parent, to have a material adverse
effect on U.S. Parent's ability to perform its obligations under the Transaction
Documents to which it is a party.
 
Section 7.03.  Authorizations.
 
U.S. Parent shall obtain, make and keep in full force and effect all
Governmental Authorizations and all Governmental Filings with Governmental
Authorities necessary for the validity or enforceability of the Transaction
Documents to which it is a party.

 
Section 7.04.  Financial Information.
 
U.S. Parent will furnish to Canadian Investor and Credit Risk Bank:
 
(a)  as soon as available and in any event within 95 days (or within fifteen
days after such other time period required by the SEC) after the end of each
fiscal year of U.S. Parent, its audited consolidated balance sheet and related
statements of operations, shareholders' equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by Deloitte & Touche LLP or other
independent public accountants of recognized national standing (without a "going
concern" or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of U.S. Parent and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP (Canadian Investor
and Credit Risk Bank agree that U.S. Parent's obligations under this paragraph
(a) will be satisfied in respect
 

14

--------------------------------------------------------------------------------



of any fiscal year by delivery to Canadian Investor within 95 days (or within
five days of such other time period required by the SEC) after the end of such
fiscal year of its annual report for such fiscal year on Form 10-K as filed with
the SEC);
 
(b)  as soon as available and in any event within 50 days (or within fifteen
days after such other time period required by the SEC) after the end of each of
the first three fiscal quarters of each fiscal year of U.S. Parent (beginning
with the fiscal quarter ending on March 31, 2007), its consolidated balance
sheet and related statements of operations and cash flows as of the end of and
for such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by one of its Responsible Officers as
presenting fairly in all material respects the financial condition and results
of operations of U.S. Parent and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP, subject to normal year-end audit adjustments and
the absence of footnotes (Canadian Investor and Credit Risk Bank agree that U.S.
Parent's obligations under this paragraph (b) will be satisfied in respect of
any fiscal quarter by delivering to the Canadian Investor within 50 days (or
within five days after such other time period required by the SEC) after the end
of such fiscal quarter of its quarterly report for such fiscal quarter on Form
10-Q as filed with the SEC);
 
(c)  concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Responsible Officer of U.S. Parent (i) certifying
as to whether a Put Option Early Termination Event (or any event which with the
passage of time or the giving of notice or both would constitute a Put Option
Early Termination Event) has occurred, (ii) setting forth reasonably detailed
calculations demonstrating compliance with Section 7.05, as applicable and (iii)
stating whether any change in GAAP or in the application thereof has occurred
since the date of the audited financial statements referred to in Section
7.04(a) and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;
 
(d)  concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Put Option Early Termination
Event (or any event which with the passage of time or the giving of notice or
both would constitute a Put Option Early Termination Event) (which certificate
may be limited to the extent required by accounting rules or guidelines);
 
(e)  within 30 days after the filing for each fiscal year, copies of financial
reports of the Significant Subsidiaries prepared in accordance with statutory
accounting principles; provided, however, during any period in which any Ratings
Downgrade has occurred and is continuing, U.S. Parent shall, within 30 days
after the filing for each fiscal quarter following such Ratings Downgrade,
furnish to Canadian Investor and Credit Risk Bank copies of financial reports of
the Significant Subsidiaries prepared in accordance with statutory accounting
principles;
 
(f)  promptly after the same become publicly available or upon transmission or
receipt thereof, (i) copies of all periodic and other reports, proxy statements
and other materials
 

15

--------------------------------------------------------------------------------



filed by U.S. Parent or any Subsidiary thereof with the SEC, or any Governmental
Authority succeeding to any or all of the functions of the SEC, or with any
national securities exchange, or distributed by U.S. Parent to its shareholders
generally, as the case may be, provided that, with respect to materials filed
with any national securities exchange, only material filings shall be required
to be delivered pursuant to this clause (f) and (ii) upon the request of
Canadian Investor, all material reports and other annual statements that U.S.
Parent or any Subsidiary thereof may render to or file with any Governmental
Authority, including without limitation, the Department of Health and Human
Services Office of Inspector General; and
 
(g)  promptly following any request therefore, such other information regarding
the operations, business affairs and financial condition of U.S. Parent or any
Subsidiary thereof, or compliance with the terms of this Agreement as Canadian
Investor may reasonably request.
 
Documents required to be delivered pursuant to Sections (a), (b) or (f) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which U.S. Parent posts such documents,
or provides a link thereto on U.S. Parent's website on the Internet at the
website address listed in Schedule C; or (ii) on which such documents are posted
on U.S. Parent's behalf on an internet or intranet website, if any, to which
Canadian Investor has access; provided that: (i) if Canadian Investor so
requests, U.S. Parent shall deliver paper copies of such documents to Canadian
Investor until a written request to cease delivering paper copies is given by
Canadian Investor and (ii) U.S. Parent shall notify Canadian Investor (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Canadian Investor by electronic mail electronic versions (i.e., soft
copies) of such documents.  Notwithstanding anything contained herein, in every
instance U.S. Parent shall be required to provide paper copies of the
certificates required by Section 7.04(c) to Canadian Investor.
 
Section 7.05.  Financial Covenants.
 
U.S. Parent agrees that:
 
(a)  Consolidated Leverage Ratio.  The Consolidated Leverage Ratio as of the
last day of any period of four consecutive fiscal quarters shall be less than or
equal to 3.00 to 1.00.
 
(b)  Consolidated Fixed Charge Coverage Ratio .  The Consolidated Fixed Charge
Coverage Ratio for any period of four consecutive fiscal quarters (calculated as
of the end of each fiscal quarter) shall be greater than or equal to 1.50 to
1.00.
 
Section 7.06.  Subsidiary Indebtedness.
 
U.S. Parent will not permit any of its Subsidiaries to create, incur, assume or
permit to exist any Indebtedness, except:
 
(a)  Indebtedness existing on the date hereof and set forth in Schedule 7.06 and
refinancings, extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof beyond the
 

16

--------------------------------------------------------------------------------



then outstanding principal amount thereof, plus all fees, premiums and interest
payable in respect of such Indebtedness or such refinancing, extension, renewal
or replacement;
 
(b)  Indebtedness to U.S. Parent or any other Subsidiary thereof;
 
(c)  Guarantees of Indebtedness of any other Subsidiary thereof;
 
(d)  Indebtedness incurred to finance the acquisition, construction, improvement
or repair of any fixed or capital asset, including obligations under Capital
Leases, mortgage financings, purchase money Indebtedness and any Indebtedness
assumed in connection with the acquisition of any such asset or secured by a
Lien on any such asset prior to the acquisition thereof, and refinancings,
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof beyond the then outstanding
principal amount thereof, plus all fees, premiums and interest payable in
respect of such Indebtedness or such refinancing, extension, renewal or
replacement; provided that (i) such Indebtedness is incurred prior to or within
360 days after such acquisition or the completion of such construction,
improvement or repair (or incurred in connection with such refinancing,
extension, renewal or replacement) and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (d) shall not exceed $75,000,000 in the
aggregate at any time outstanding;
 
(e)  Indebtedness of any Subsidiary thereof as an account party in respect of
trade letters of credit;
 
(f)  Indebtedness (i) in respect of performance, bid, surety or appeal bonds and
completion guarantees provided in the ordinary course of business and (ii) under
Swap Contracts entered into to protect against fluctuations in exchange and
interest rates and not for speculative purposes;
 
(g)  the Permitted Financing;
 
(h)  other Indebtedness in an aggregate principal amount not exceeding
$100,000,000 at any time outstanding; and
 
(i)  to the extent required thereunder, Guarantees of Obligations (as defined in
the Revolving Credit Agreement) under the Revolving Credit Agreement; provided
that obligations of U.S. Parent under the Transaction Documents shall be subject
to substantially similar Guarantees on terms reasonably satisfactory to Canadian
Investor.
 
Section 7.07.  Liens.
 
U.S. Parent will not, and will not permit any of its Subsidiaries to, create,
incur, assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, except:
 

17

--------------------------------------------------------------------------------



(a)  Permitted Liens;
 
(b)  any Lien on any property or asset of U.S. Parent or any of its Subsidiaries
existing on the date hereof and set forth in Schedule 7.07; provided that (i)
such Lien shall not apply to any other property or asset of U.S. Parent or any
Subsidiary thereof, and (ii) such Lien shall secure only those obligations which
it secures on the date hereof and refinancings, extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof beyond the then outstanding principal amount thereof, plus all fees,
premiums and interest payable in respect of such Indebtedness or such
refinancing, extension, renewal or replacement;
 
(c)  any Lien existing on any property or asset prior to the acquisition thereof
by U.S. Parent or any Subsidiary thereof or existing on any property or asset of
any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of U.S. Parent or any Subsidiary thereof and (iii) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be,
and refinancings, extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof beyond the then outstanding
principal amount thereof, plus all fees, premiums and interest payable in
respect of such Indebtedness or such refinancing, extension, renewal or
replacement;
 
(d)  Liens attributable to sale-leaseback transactions and obligations under
Capital Leases not otherwise prohibited by this Agreement;
 
(e)  Liens in favor of U.S. Parent or any Subsidiary thereof;
 
(f)  Liens on any fixed or capital asset acquired, constructed, repaired or
improved by U.S. Parent or any Subsidiary thereof; provided that (i) such Liens
secure Indebtedness not prohibited by Section 7.06(d), (ii) such Liens and the
Indebtedness secured thereby are incurred prior to or within 360 days after such
acquisition or the completion of such construction, repair or improvement (or in
connection with refinancings, extensions, renewals and replacements thereof
permitted under Section 7.06(d)) and (iii) such Liens shall not apply to any
other property or assets of U.S. Parent or any other Subsidiary except
additions, expansions or accessions thereto and proceeds thereof;
 
(g)  Liens not otherwise permitted under this Section securing obligations in an
aggregate amount not exceeding at any time ten percent (10%) of Consolidated Net
Tangible Assets determined as of the end of the immediately preceding fiscal
quarter of U.S. Parent for which financial statements have been delivered under
Section 7.04 at the time the initial obligation to grant such Lien is entered
into;
 

18

--------------------------------------------------------------------------------



(h)  to the extent required thereunder, Liens in favor of the administrative
agent under the Revolving Credit Agreement with respect to the Obligations (as
defined thereunder ); provided that any such Liens shall secure the obligations
of U.S. Parent under the Transaction Documents on terms reasonably satisfactory
to Canadian Investor;
 
(i)  Liens arising in connection with the Permitted Financing; and
 
(j)  any refinancing, extension, renewal or replacement (or successive
extensions, renewals or replacements) of Liens, in whole or in part, referred to
in clauses (a) through (h) above; provided that any such refinancing, extension,
renewal or replacement Lien shall be limited to the property covered by the Lien
refinanced, extended, renewed or replaced.
 
Section 7.08.  Fundamental Changes.
 
U.S. Parent will not, and will not permit any Subsidiary thereof to, merge into
or consolidate with any other Person, or permit any other Person to merge into
or consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of the
assets of U.S. Parent and its Subsidiaries (on a consolidated basis), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto, no Put Option Early Termination Event shall have occurred
and be continuing and after giving effect to such transaction on a pro forma
basis, U.S. Parent shall be in compliance with each of the applicable covenants
set forth in Section 7.05 (a) any Person may merge into U.S. Parent in a
transaction in which U.S. Parent is the surviving corporation, (b) any Person,
including any Affiliate may merge into any Subsidiary of U.S. Parent, (c) any
Subsidiary of U.S. Parent or U.S. Parent may sell, transfer, lease or otherwise
dispose of its assets to U.S. Parent or to another Subsidiary thereof, (d) any
Subsidiary of U.S. Parent may merge into or consolidate with any other person,
liquidate or dissolve or U.S. Parent or any Subsidiary thereof may sell,
transfer, lease or otherwise dispose of the assets or stock of any Subsidiary of
U.S. Parent, if, in each case, U.S. Parent determines in good faith that such
merger, consolidation, liquidation, dissolution, sale, transfer, lease or other
disposition is in the best interests of Canadian Investor and (e) U.S. Parent
may sell, transfer, contribute or otherwise dispose of all or substantially all
the assets of a Subsidiary in connection with an investment made pursuant to
clause (o) or (p) of the definition of "Permitted Investments" (as defined in
the Revolving Credit Agreement) and Section 7.12.
 
Section 7.09.  Transactions with Affiliates.
 
U.S. Parent will not, and will not permit any of its Subsidiaries to, sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) on terms and conditions not
less favorable to U.S. Parent or such Subsidiary than could be obtained on an
arm's-length basis (considering such transaction and all other related
transactions as a whole), (b) transactions between or among U.S. Parent and its
Subsidiaries or between or among its Subsidiaries or (c) as otherwise permitted
by this Agreement.
 

19

--------------------------------------------------------------------------------



Section 7.10.  Restrictive Agreements.
 
U.S. Parent will not, and will not permit any of its Subsidiaries to, directly
or indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon: (a) the
ability of any such Subsidiary to pay dividends or other distributions with
respect to any shares of its capital stock or (b) the ability of any such
Subsidiary to make or repay loans or advances to U.S. Parent or any other such
Subsidiary; provided that the foregoing shall not apply to (i) restrictions and
conditions imposed by law, rule, regulation or regulatory administrative
agreement or determination (including those imposed by HMO Regulations and
Insurance Regulations) or by this Agreement, (ii) restrictions and conditions
existing on the date hereof identified on Schedule 7.10 and all refinancings,
extensions, renewals and replacements thereof, (iii) restrictions and conditions
contained in agreements entered into in the ordinary course of business of U.S.
Parent and its Subsidiaries; provided that such restrictions and conditions are
not materially more restrictive as a whole than those imposed by HMO Regulations
and Insurance Regulations or those identified on Schedule 7.10, (iv) customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale; provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(v) any Lien permitted under Section 7.07 (including the assets or property
subject to such Lien), (vi) restrictions contained in documents or agreements
evidencing Indebtedness or Liens incurred by U.S. Parent or any Subsidiary of
U.S. Parent which is outstanding on the Closing Date and restrictions contained
in documents evidencing any replacement, refinancing, renewal or extension
thereof (provided such restrictions contained in documents evidencing any
replacement, refinancing, renewal or extension are not materially more
restrictive than those in effect on the Closing Date), (vii) restrictions
binding on a Person at the time such Subsidiary becomes a Subsidiary of U.S.
Parent, so long as such restrictions were not entered into in contemplation of
such Person becoming a Subsidiary, (viii) restrictions arising in connection
with the Permitted Financing, (ix) restrictions binding on joint ventures or the
equity interests in joint ventures and (x) restrictions preventing the
assignment or transfer of licenses, leases or other contracts.
 
Section 7.11.  Nature of Business.
 
U.S. Parent will not, and will not permit it and any of its Significant
Subsidiaries, taken as a whole to, substantially alter the character of the
business conducted by U.S. Parent and its Significant Subsidiaries, taken as a
whole, as of the Closing Date.
 
Section 7.12.  Advances, Investments and Loans.
 
U.S. Parent will not, and will not permit any of its Subsidiaries to, make an
Investment in any Person except for Permitted Investments (as defined in the
Revolving Credit Agreement).
 
Section 7.13.  Restricted Payments.
 
U.S. Parent will not, nor will it permit any of its Subsidiaries to, directly or
indirectly, declare, order, make or set apart any sum for or pay any Restricted
Payment, except (a) to make dividends payable solely in the same class of
capital stock of such Person, (b) to make dividends or other distributions
payable to U.S. Parent (directly or indirectly through Subsidiaries) and
 

20

--------------------------------------------------------------------------------



ratably to minority holders of Capital Stock of a Subsidiary of U.S. Parent or
to make dividends or other distributions payable to a Subsidiary of U.S. Parent
by another Subsidiary of U.S. Parent (and ratably to other shareholders or
minority holders of Capital Stock of a Subsidiary), (c) Restricted Payments
constituting Investments in a Subsidiary of U.S. Parent or otherwise payable to
U.S. Parent or a Subsidiary thereof or constituting redemptions or repurchases
of Capital Stock of a Subsidiary, (d) Restricted Payments constituting payments
made in respect of Indebtedness convertible into Capital Stock, conversions of
convertible Indebtedness into Capital Stock and payments in respect of
fractional shares arising in connection with such conversions, (e) payments in
respect of fractional shares in connection with any dividend, split or
combination or any exercise of warrants or options, (f) repurchases of Capital
Stock deemed to occur upon exercise of options or warrants or other rights to
acquire Capital Stock in connection with ‘cashless” exercises or where such
Capital Stock constitutes all or a portion of the exercise price, (g) to the
extent such Restricted Payments are in an amount equal to the sum of the
proceeds received by U.S. Parent from the exercise of stock options held by
employees, management or directors of U.S. Parent, plus any tax benefit to U.S.
Parent related to such exercise, (h) other Restricted Payments to the extent
that (i) no Put Option Early Termination Event (or event which, with the giving
of notice or the lapse of time, or both, would constitute a Put Option Early
Termination Event) has occurred and is continuing or would result from such
action and (ii) the Consolidated Pro Forma Leverage Ratio as of such date (A) is
less than or equal to 1.50 to 1.0, in which case the aggregate amount of such
Restricted Payments shall be unlimited, (B) is greater than 1.50 to 1.0, but
less than or equal to 2.25 to 1.0, in which case the aggregate amount of such
Restricted Payments shall be unlimited to the extent that immediately prior to
and after giving effect to any such Restricted Payment U.S. Parent shall have
unutilized Commitments under the Revolving Credit Agreement in an amount not
less than $250,000,000 or (C) is greater than 2.25 to 1.0 in which case the
aggregate amount of such Restricted Payments pursuant to this clause (C) shall
not exceed $100,000,000 for any consecutive four quarter period (exclusive of
Restricted Payments made pursuant to other provisions of this Section 7.13 other
than clause (C)) to the extent that prior to and after giving effect to any such
Restricted Payment, U.S. Parent shall have unutilized Commitments under the
Revolving Credit Agreement in an amount not less than $250,000,000; provided,
however, notwithstanding clause (ii) above, the aggregate amount of such
Restricted Payments shall be unlimited to the extent that U.S. Parent has two
Investment Grade Ratings, and (i) distributions and redemptions made in
accordance with the Partnership Agreement.
 
Section 7.14.  Minimum Availability.
 
U.S. Parent shall not permit the excess of the Aggregate Commitments over the
Total Outstanding (each as defined in the Revolving Credit Agreement) as of any
date of determination to be less than the Special Capital Distribution as of
such date of determination (calculated in accordance with Section 5.3(a)(y) of
the Partnership Agreement).
 
Section 7.15.  Compliance with Nonconsolidation Opinions.
 
U.S. Parent shall comply with and cause to be true and correct (and shall cause
its direct and indirect subsidiaries, as applicable, to comply with and cause to
be true and correct) each of the numbered assumptions of fact contained in the
sections captioned "Assumptions of Fact" of
 

21

--------------------------------------------------------------------------------



the substantive nonconsolidation opinions of Skadden, Arps, Slate, Meagher &
Flom LLP dated as of the Closing Date.
 
 
ARTICLE VIII
 
COVENANTS OF CANADIAN INVESTOR
 
Canadian Investor hereby covenants and agrees with each of U.S. Investor, U.S.
Parent and Credit Risk Bank that until the Completion Date (or until such later
date as all obligations of Canadian Investor to be performed on or prior to the
Completion Date have been satisfied):
 
Section 8.01.  Corporate Existence.
 
Subject to Canadian Investor's rights under Section 8.06, Canadian Investor
shall maintain its existence as a corporation in good standing and qualify and
remain qualified to do business in each jurisdiction in which the character of
the properties owned or leased by it therein or in which the transaction of its
business is such that the failure to qualify, individually or in the aggregate,
could reasonably be expected to have a material adverse effect on Canadian
Investor's ability to perform its obligations under the Transaction Documents.
 
Section 8.02.  Compliance with Law.
 
Canadian Investor shall comply with all Governmental Requirements of any
Governmental Authority having jurisdiction over it or its property (such
compliance to include paying before the same become delinquent all Taxes and
assessments imposed upon it or upon any of its property, except to the extent
they are the subject of a Good Faith Contest), in each case if the failure to so
comply could reasonably be expected, as determined by Canadian Investor, to have
a material adverse effect on Canadian Investor's ability to perform its
obligations under the Transaction Documents.
 
Section 8.03.  Authorizations.
 
Canadian Investor shall obtain, make and keep in full force and effect all
Governmental Authorizations and all Governmental Filings with Governmental
Authorities required for the validity or enforceability of any of the
Transaction Documents against it.
 
Section 8.04.  Compliance with Transaction Documents.
 
Canadian Investor shall comply with its covenants under, and timely perform its
obligations in, the Transaction Documents.
 
Section 8.05.  Notice of Call Option Early Termination Event.
 
Canadian Investor shall deliver to U.S. Investor and Credit Risk Bank,
immediately upon Canadian Investor learning of any Call Option Early Termination
Event, a certificate of a Responsible Officer of Canadian Investor stating that
such certificate is a "Notice of Call Option
 

22

--------------------------------------------------------------------------------



Early Termination Event" and setting forth the details thereof and, (in the case
of a Call Option Event described in Article IV(a), (b), (c) or (d) of the Call
Option Agreement (to the extent relating to Canadian Investor)) the action which
Canadian Investor is taking or proposes to take to cure such event.
 
Section 8.06.  Merger.
 
Canadian Investor shall not enter into any merger, consolidation, share exchange
or similar transaction or sell or otherwise dispose of all or substantially all
of its assets to any Person unless (1) the succeeding entity is an Affiliate of
Canadian Parent which is not licensed as a bank or registered as a bank in any
jurisdiction or that accepts deposits from unrelated parties, offers trustee
services, or a conduit or nominee for any entity licensed as a bank, (2) the
succeeding entity (x) irrevocably and unconditionally assumes (unless such
assumption is effected by operation of law) all obligations of Canadian Investor
under the Transaction Documents pursuant to an agreement executed and delivered
to U.S. Investor and Credit Risk Bank and (y) delivers an opinion to U.S.
Investor and Credit Risk Bank as to the due authorization, execution and
delivery of any such agreement, in each case, in form and substance reasonably
satisfactory to U.S. Investor and Credit Risk Bank and (3) such merger,
consolidation, share exchange, similar transaction, sale or disposal will not
result in a Put Option Event or a Call Option Early Termination Event.
 
 
ARTICLE IX
 
COVENANTS OF CREDIT RISK BANK
 
Credit Risk Bank hereby covenants and agrees with each of U.S. Investor, U.S.
Parent and Canadian Investor that until the Completion Date (or until such later
date as all obligations of Credit Risk Bank to be performed on or prior to the
Completion Date have been satisfied):
 
Section 9.01.  Existence.
 
Subject to Credit Risk Bank's rights under Section 9.05, Credit Risk Bank shall
maintain its existence as a public company (naamloze vennootschap) and qualify
and remain qualified to do business in each jurisdiction in which the character
of the properties owned or leased by it therein or in which the transaction of
its business is such that the failure to qualify, individually or in the
aggregate, could reasonably be expected to have a material adverse effect on
Credit Risk Bank's ability to perform its obligations under the Transaction
Documents.
 
Section 9.02.  Compliance with Law.
 
Credit Risk Bank shall comply with all Governmental Requirements of any
Governmental Authority having jurisdiction over it or its property (such
compliance to include paying before the same become delinquent all Taxes and
assessments imposed upon it or upon any of its property, except to the extent
they are the subject of a Good Faith Contest), in each case if the failure to so
comply could reasonably be expected, as determined by Credit Risk
 

23

--------------------------------------------------------------------------------



Bank, to have a material adverse effect on Credit Risk Bank's ability to perform
its obligations under the Transaction Documents.
 
Section 9.03.  Authorizations.
 
Credit Risk Bank shall obtain, make and keep in full force and effect all
material Governmental Authorizations and all Governmental Filings with
Governmental Authorities required for the validity or enforceability of any of
the Transaction Documents against it.
 
Section 9.04.  Compliance with Transaction Documents.
 
Credit Risk Bank shall comply with its covenants under, and timely perform its
obligations in, the Transaction Documents.
 
Section 9.05.  Merger.
 
Credit Risk Bank shall not enter into any merger (fusie), consolidation, share
exchange or similar transaction or sell or otherwise dispose of (including by
way of demerger (splitsing)) all or substantially all of its assets to any
Person unless the succeeding entity irrevocably and unconditionally assumes all
obligations of Credit Risk Bank under the Transaction Documents and (x) unless
such assumption is effected by operation of law, delivers an agreement effecting
such assumption to U.S. Investor and Canadian Investor and (y) delivers an
opinion to U.S. Investor and Canadian Investor as to the effectiveness of any
such assumption, in each case, in form and substance reasonably satisfactory to
U.S. Investor and Canadian Investor.
 
 
ARTICLE X
 
CONDITIONS PRECEDENT OF U.S. INVESTOR
 
The obligation of U.S. Investor to perform its obligations under the Transaction
Documents on the Closing Date is subject to the satisfaction (or written waiver
by U.S. Investor) of each of the following conditions by or on the Closing Date:
 
Section 10.01.  Representations and Warranties; Compliance with Undertakings.
 
(i) The representations and warranties of each of Canadian Investor, Canadian
Parent and Credit Risk Bank contained in the Transaction Documents shall be true
and correct in all material respects as of the Closing Date and (ii) each of
Canadian Investor, Canadian Parent and Credit Risk Bank shall have performed and
complied in all material respects with all covenants, undertakings and
agreements required by any Transaction Document to be performed or complied with
by each of Canadian Investor, Canadian Parent and Credit Risk Bank prior to or
on the Closing Date.
 

24

--------------------------------------------------------------------------------



Section 10.02.  Compliance with Law; Litigation.
 
No Governmental Requirement of any Governmental Authority of competent
jurisdiction shall be in effect which prohibits or invalidates the consummation
of the transactions contemplated by the Transaction Documents, and no litigation
or proceeding seeking damages from U.S. Investor or any Affiliate thereof if the
transactions contemplated by the Transaction Documents are consummated, shall be
pending or overtly threatened.
 
Section 10.03.  Legal Opinions.
 
U.S. Investor shall have received opinions dated the Closing Date, in form and
substance reasonably satisfactory to U.S. Investor, of (i) internal and external
counsel to Canadian Investor and Canadian Parent, (ii) Dewey & LeBoeuf LLP,
special New York counsel to Canadian Investor and Canadian Parent, (iii) Allen &
Overy, special New York counsel to Credit Risk Bank, (iv) internal counsel to
Credit Risk Bank and (v) Potter Anderson & Corroon LLP, special Delaware counsel
to Canadian Investor.
 
Section 10.04.  Executed Agreements.
 
U.S. Investor shall have been delivered a copy of each Transaction Document,
each duly executed by or on behalf of the respective parties thereto (other than
U.S. Investor or an Affiliate thereof) and each such Transaction Document shall
be in full force and effect.
 
Section 10.05.  Resolutions; Secretary's Certificates; U.S. Tax Forms.
 
(a)  Canadian Investor shall have delivered to U.S. Investor (A) copies of
resolutions by which the corporate action on the part of Canadian Investor
necessary to approve the applicable Transaction Documents and the transactions
contemplated thereby was taken, (B) a certificate of the secretary or an
assistant secretary or director of Canadian Investor dated the Closing Date
certifying (i) that such copies are true, correct and complete copies of such
resolutions and that such resolutions were duly adopted and have not been
amended or rescinded and are in full force and effect, (ii) the signature and
office of each officer executing each Transaction Document executed by or on
behalf of Canadian Investor and (iii) that attached thereto are true and
complete copies of each Organizational Document of Canadian Investor and that
such Organizational Documents constitute the only instruments and agreements
under which Canadian Investor is organized or operating and (C) a certificate of
compliance dated as of a recent date for Canadian Investor issued by Industry
Canada.
 
(b)  Credit Risk Bank shall have delivered to U.S. Investor (A) copies of the
excerpt from the Trade Register and the articles of association (Statuten) of
Credit Risk Bank, (B) the procuration regulation (procuratie regeling) of Credit
Risk Bank which includes the signature of those authorized to execute each
Transaction Document dated as of a recent date and (C) a certificate of internal
counsel to Credit Risk Bank certifying that such copies of the excerpt from the
Trade Register and the articles of association (Statuten) and the procuration
regulation are true, correct and complete copies.
 
(c)  Canadian Investor shall have delivered to U.S. Investor an IRS Form W-8BEN
(or any successor form thereto), including its United States taxpayer
identification number and stating
 

25

--------------------------------------------------------------------------------



that Canadian Investor is a foreign person, is the beneficial owner of any
payments made to it pursuant to the Transaction Documents, is a qualified
resident of Canada for purposes of the income tax treaty between Canada and the
United States and satisfies any limitation on benefits provision of that treaty.
 
Section 10.06.  Approvals; Evidence Thereof.
 
(a)  U.S. Investor and each applicable Affiliate thereof shall have received
each and every necessary Governmental Authorization required to be obtained by
U.S. Investor and each such Affiliate from any Governmental Authority in
connection with the transactions contemplated by the Transaction Documents and
the consummation thereof, which shall be in full force and effect.
 
(b)  Each of Canadian Investor, Canadian Parent and Credit Risk Bank shall have
received each and every necessary Governmental Authorization required to be
obtained by each of Canadian Investor, Canadian Parent and Credit Risk Bank from
any Governmental Authority in connection with the transactions contemplated by
the Transaction Documents and the consummation thereof (including the execution
and delivery of the Transaction Documents and the transactions contemplated
thereby), which shall be in full force and effect.
 
Section 10.07.  Compliance with Transaction Documents.
 
Any action or undertaking required to be taken on or before the Closing Date
under the terms of the Transaction Documents by Canadian Investor or Credit Risk
Bank shall have been taken.
 
Section 10.08.  Perfection of Security Interests.
 
All actions or undertakings necessary to establish, preserve, protect and
perfect the various security interests granted pursuant to the Transaction
Documents shall have been taken.
 
 
ARTICLE XI
 
CONDITIONS PRECEDENT OF CANADIAN INVESTOR
 
The obligation of Canadian Investor to perform its obligations under the
Transaction Documents on the Closing Date is subject to the satisfaction (or
written waiver by Canadian Investor) of each of the following conditions by or
on the Closing Date:
 
Section 11.01.  Representation and Warranties; Compliance with Undertakings.
 
(i) The representations and warranties of each of U.S. Investor, U.S. Parent and
Credit Risk Bank contained in the Transaction Documents shall be true and
correct in all material respects as of the Closing Date and (ii) each of U.S.
Investor, U.S. Parent and Credit Risk Bank shall have performed and complied in
all material respects with all covenants, undertakings and
 

26

--------------------------------------------------------------------------------



agreements required by any Transaction Document to be performed or complied with
by each of U.S. Investor, U.S. Parent and Credit Risk Bank prior to or on the
Closing Date.
 
Section 11.02.  Compliance with Law; Litigation.
 
No Governmental Requirement of any Governmental Authority of competent
jurisdiction shall be in effect which prohibits or invalidates the consummation
of the transactions contemplated by the Transaction Documents, and no litigation
or proceeding seeking damages from Canadian Investor or an Affiliate thereof if
the transactions contemplated by the Transaction Documents are consummated,
shall be pending or overtly threatened.
 
Section 11.03.  Legal Opinions.
 
Canadian Investor shall have received opinions dated the Closing Date, in form
and substance reasonably satisfactory to Canadian Investor, of (i) external
counsel to U.S. Investor, U.S. Parent and the Partnership, (ii) internal counsel
to U.S. Parent, (iii) Potter Anderson & Corroon LLP, special Delaware counsel to
Canadian Investor, (iv) Allen & Overy, special New York counsel to Credit Risk
Bank, (v) internal counsel to Credit Risk Bank, (vi) NautaDutilh, special Dutch
counsel to Canadian Investor and (vii) Stikeman Elliott LLP, special Canadian
counsel to Canadian Investor.
 
Section 11.04.  Executed Agreements.
 
Canadian Investor shall have been delivered a copy of each Transaction Document,
each duly executed by or on behalf of the respective parties thereto (other than
Canadian Investor or an Affiliate thereof) and each such Transaction Document
shall be in full force and effect.
 
Section 11.05.  Resolutions; Secretary's Certificates.
 
(a)  U.S. Investor and U.S. Parent shall have delivered to Canadian Investor (A)
copies of resolutions by which the corporate action on the part of U.S. Investor
and U.S. Parent necessary to approve the applicable Transaction Documents and
the transactions contemplated thereby was taken, (B) a certificate of the
secretary or an assistant secretary of U.S. Investor and U.S. Parent dated the
Closing Date certifying (i) that such copies are true, correct and complete
copies of such resolutions and that such resolutions were duly adopted and have
not been amended or rescinded and are in full force and effect, (ii) the
signature and office of each officer executing each Transaction Document
executed by or on behalf of U.S. Investor and U.S. Parent and (iii) that
attached thereto are true and complete copies of each Organizational Document of
U.S. Investor and U.S. Parent and that such Organizational Documents constitute
the only instruments and agreements under which each of U.S. Investor and U.S.
Parent is organized or operating and (C) a long form good standing certificate
dated as of a recent date for each of U.S. Investor and U.S. Parent and the
Partnership issued by the Secretary of State of the state of Delaware, and, with
respect to the Partnership, the certificate of limited partnership with respect
thereto.
 
(b)  Credit Risk Bank shall have delivered to Canadian Investor (A) copies of
the excerpt from the Trade Register and the articles of association (Statuten)
of Credit Risk Bank, (B) the procuration regulation (procuratie regeling) of
Credit Risk Bank which includes
 

27

--------------------------------------------------------------------------------



the signature of those authorized to execute each Transaction Document dated as
of recent date and (C) a certificate of internal counsel to Credit Risk Bank
certifying that such copies of the excerpt from the Trade Register, articles of
association (Statuten) and the procuration regulation are true, correct and
complete copies.
 
Section 11.06.  Approvals; Evidence Thereof.
 
(a)  Canadian Investor and each applicable Affiliate thereof shall have received
each and every necessary Governmental Authorization required to be obtained by
Canadian Investor and each such Affiliate from any Governmental Authority in
connection with the transactions contemplated by the Transaction Documents and
the consummation thereof, which shall be in full force and effect.
 
(b)  Each of U.S. Parent, U.S. Investor, the Partnership and Credit Risk Bank
shall have received each and every necessary Governmental Authorization required
to be obtained by each of U.S. Parent, U.S. Investor, the Partnership and Credit
Risk Bank from any Governmental Authority in connection with the transactions
contemplated by the Transaction Documents and the consummation thereof
(including the execution and delivery of the Transaction Documents and the
transactions contemplated thereby), which shall be in full force and effect.
 
Section 11.07.  Compliance with Transaction Documents.
 
Any action or undertaking required to be taken on or before the Closing Date
under the terms of the Transaction Documents by U.S. Investor or Credit Risk
Bank shall have been taken.
 
Section 11.08.  Perfection of Security Interests.
 
All actions or undertakings necessary to establish, preserve, protect and
perfect the various security interests granted pursuant to the Transaction
Documents shall have been taken.
 
 
ARTICLE XII
 
CONDITIONS PRECEDENT OF CREDIT RISK BANK
 
The obligation of Credit Risk Bank to perform all of its obligations on the
Closing Date under the Transaction Documents to which it is a party is subject
to the satisfaction (or written waiver by Credit Risk Bank) of each of the
following conditions by or on the Closing Date:
 
Section 12.01.  Representation and Warranties; Compliance with Undertakings.
 
(i) The representations and warranties of each of U.S. Investor, U.S. Parent,
Canadian Parent and Canadian Investor contained in the Transaction Documents
shall be true and correct in all material respects as of the  Closing Date and
(ii) each of U.S. Investor, U.S. Parent, Canadian Parent and Canadian Investor
shall have performed and complied in all material respects with all covenants,
undertakings and agreements required by any Transaction Document
 

28

--------------------------------------------------------------------------------



to be performed or complied with by each of U.S. Investor, U.S. Parent, Canadian
Parent and Canadian Investor prior to or on the Closing Date.
 
Section 12.02.  Compliance with Law; Litigation.
 
No Governmental Requirement of any Governmental Authority of competent
jurisdiction shall be in effect which prohibits or invalidates the consummation
of the transactions contemplated by the Transaction Documents, and no litigation
or proceeding seeking damages from Credit Risk Bank or an Affiliate thereof if
the transactions contemplated by the Transaction Documents are consummated,
shall be pending or overtly threatened.
 
Section 12.03.  Legal Opinions.
 
Credit Risk Bank shall have received:  (a) opinions dated the Closing Date, in
form and substance reasonably satisfactory to Credit Risk Bank, of (i) external
counsel to U.S. Investor, U.S. Parent and the Partnership, (ii) internal counsel
to U.S. Parent, (iii) internal counsel to Canadian Investor and Canadian Parent,
(iv) Dewey & Leboeuf LLP, special New York counsel to Canadian Investor and
Canadian Parent, (v) Potter Anderson & Corroon LLP, special Delaware counsel to
Canadian Investor and (vi) Stikeman Elliott LLP, special Canadian counsel to
Canadian Investor; and (b) a non-consolidation opinion, dated the Closing Date,
in form and substance reasonably satisfactory to Credit Risk Bank, of external
counsel to U.S. Investor.
 
Section 12.04.  Executed Agreements.
 
Credit Risk Bank shall have been delivered a copy of each Transaction Document
(other than the Swap Agreement), each duly executed by or on behalf of the
respective parties thereto (other than Credit Risk Bank) and each such
Transaction Document shall be in full force and effect.
 
Section 12.05.  Resolutions; Secretary's Certificates.
 
U.S. Investor, U.S. Parent and Canadian Investor each shall have delivered to
Credit Risk Bank (A) copies of resolutions by which the corporate action on the
part of each of U.S. Investor, U.S. Parent and Canadian Investor necessary to
approve the applicable Transaction Documents and the transactions contemplated
thereby was taken, (B) a certificate of the secretary or an assistant secretary
or director of each of U.S. Investor, U.S. Parent and Canadian Investor each
dated the Closing Date certifying (i) that such copies are true, correct and
complete copies of such resolutions and that such resolutions were duly adopted
and have not been amended or rescinded and are in full force and effect, (ii)
the signature and office of each officer executing each Transaction Document
executed by or on behalf of each of U.S. Investor, U.S. Parent and Canadian
Investor and (iii) that attached thereto are true and complete copies of each
Organizational Document of each of U.S. Investor, U.S. Parent and Canadian
Investor, as the case may be, and that such Organizational Documents constitute
the only instruments and agreements under which each of U.S. Investor, U.S.
Parent and Canadian Investor is organized or operating and (C) a long form good
standing certificate dated as of a recent date for each of U.S. Investor, U.S.
Parent and the Partnership issued by the Secretary of State of the state of
Delaware, a certificate of compliance dated as of a recent date for Canadian
Investor issued by
 

29

--------------------------------------------------------------------------------



Industry Canada and, with respect to the Partnership, the certificate of limited
partnership with respect thereto.
 
Section 12.06.  Approvals; Evidence Thereof.
 
(a)  Credit Risk Bank shall have received each and every necessary Governmental
Authorization required to be obtained by Credit Risk Bank from any Governmental
Authority in connection with the transactions contemplated by the Transaction
Documents and the consummation thereof, which shall be in full force and effect.
 
(b)  Each of U.S. Investor, U.S. Parent, the Partnership, Canadian Parent and
Canadian Investor shall have received each and every necessary Governmental
Authorization required to be obtained by each of U.S. Investor, U.S.
Parent,  the Partnership, Canadian Parent or Canadian Investor from any
Governmental Authority in connection with the transactions contemplated by the
Transaction Documents and the consummation thereof (including the execution and
delivery of the Transaction Documents and the transactions contemplated
thereby), which shall be in full force and effect.
 
Section 12.07.  Compliance with Transaction Documents.
 
Any action or undertaking required to be taken on or before the Closing Date
under the terms of the Transaction Documents by U.S. Investor or Canadian
Investor shall have been taken.
 
Section 12.08.  Perfection of Security Interests.
 
All actions or undertakings necessary to establish, preserve, protect and
perfect the various security interests granted pursuant to the Transaction
Documents shall have been taken.
 
Section 12.09.  Know Your Customer Deliverables.
 
Each of U.S. Parent, U.S. Investor, Canadian Investor and the Partnership shall
have delivered the following “know-your-customer” information:
 
(a)  certified copies of the Articles of Incorporation/Certificate of
Formation/Certificate of the Limited Partnership and other constitutive
documents;
 
(b)  certified copies of the passports of the Responsible Officers who will be
executing the various Transaction Documents;
 
(c)  an ownership chart showing the immediate and ultimate parent companies of
each entity;
 
(d)  excerpts from the relevant commercial register for each entity; and
 
 
(e)     copies of the list of Responsible Officers for each entity, including
specimen signatures.

30

--------------------------------------------------------------------------------



 
ARTICLE XIII
 
ACKNOWLEDGMENTS
 
Each of Canadian Investor, Credit Risk Bank, U.S. Parent and U.S. Investor
understands, agrees and acknowledges the following:
 
(a)  it has sufficient knowledge, experience and professional advice to make its
own evaluation of the merits and risks of investment in the General Partnership
Interest and/or the Class A Limited Partnership Interest, as the case may be,
and the merits and risks of the Transaction Documents (except to the extent
otherwise specified herein) and is not relying, in any respect, on the views or
advice of the Partnership or the other parties hereto or any Affiliate thereof;
 
(b)  none of the parties hereto and any of such party's Affiliates shall be
treated or regarded as its agent for the purposes of the Transaction Documents;
 
(c)  without limiting any legal opinions delivered pursuant to, or any
representations, warranties, covenants or undertakings contained in, any
Transaction Document, it has not relied and will not at any time rely in any
respect on the views, advice or opinions of the Partnership or the other parties
hereto or any Affiliate thereof in relation to any Tax, accounting or regulatory
matters including, without limitation, any Governmental Requirements; and
 
(d)  the Class A Limited Partnership Interest (including the related rights
under the Transaction Documents) has not been and will not be registered under
the Securities Act and the Class A Limited Partnership Interest may not be
offered or sold except pursuant to an available exemption from the registration
requirements of, and that it will not offer or sell the Class A Limited
Partnership Interest in violation of, the Securities Act or any other applicable
law governing the issuance of securities (and in all cases in accordance with
the provisions of the Partnership Agreement).
 
 
ARTICLE XIV
 
PAYMENTS AND SET-OFF
 
Section 14.01.  Payment Mechanics.
 
All payments to be made under this Agreement and the other Transaction Documents
shall be made without set off (except to the extent expressly set forth in any
Transaction Document) in US$ in immediately available funds, for value on the
due date, and to an account previously specified in writing by the
recipient.  Notwithstanding the foregoing, payment of the Put Option Price and
the Repurchase Price may be made as set forth in Section 2.03 of the Put Option
Agreement and Section 2.03 of the Call Option Agreement.
 

31

--------------------------------------------------------------------------------



Section 14.02.  Business Day.
 
If any payment under any Transaction Document falls due on a date which would
not otherwise be a Business Day, payment shall be due on the next following
Business Day unless such day falls into the following calendar month in which
case it shall fall due on the immediately preceding Business Day.
 
 
ARTICLE XV
 
ASSIGNMENT
 
Section 15.01.  Assignment.
 
(a)  Except for such assignments, sales, transfers, pledges, redemptions and
other dispositions expressly contemplated by the Transaction Documents, Canadian
Investor may not assign, sell, transfer or otherwise dispose of all or any of
the Class A Limited Partnership Interest held by it (or any beneficial interest
therein) and no party hereof may assign, sell, transfer or otherwise dispose of
all or any part of its rights and obligations under any of the Transaction
Documents (other than, with respect to U.S. Investor, U.S. Parent, Canadian
Investor and Credit Risk Bank, a transfer in connection with a transaction
permitted by Section 6.06, Section 7.08, Section 8.06 and Section 9.05,
respectively) unless the other parties hereto, in their sole discretion, shall
have consented in writing thereto.
 
(b)  The Partnership hereby consents to any transfer, assignment or pledge of
the Class A Limited Partnership Interest specifically contemplated by the
Transaction Documents.
 
(c)  Each of the parties hereto acknowledges that it has received a copy of, and
consents to, the terms and conditions of the Security Documents.
 
(d)  The Partnership hereby agrees that all Distributions and other amounts
payable under the Partnership Agreement to the Class A Limited Partner (other
than items comprising Pledged Collateral (as defined in the Security and Pledge
Agreement (Canadian Investor-U.S. Investor)) shall be paid to the Class A
Limited Partner and all Distributions and other amounts payable under the
Partnership Agreement to the Class A Limited Partner comprising Pledged
Collateral shall be paid to U.S. Investor.
 
(e)  The Partnership hereby agrees that, following an Event of Default (as
defined in the Security and Pledge Agreement (Canadian Investor-U.S. Investor),
U.S. Investor shall be entitled to give all notices under the Security and
Pledge Agreement (Canadian Investor-U.S. Investor) with the same effect as any
notice that Canadian Investor is entitled to give thereunder, and, to the extent
U.S. Investor elects to give such notices, Canadian Investor shall have no right
to give such notices.
 

32

--------------------------------------------------------------------------------



Section 15.02.  Successors and Assigns.
 
This Agreement shall be binding upon and inure to the benefit of each party
hereto and its respective successors and transferees pursuant to Section 15.01.
 
 
ARTICLE XVI
 
NOTICES
 
Any notice, request, demand or other communication under this Agreement or any
other Transaction Documents shall be in writing or by facsimile transmission
(provided that in the case of facsimile transmission it shall be confirmed in
writing simultaneously dispatched) addressed to the relevant party for the
attention of the appropriate person and once given or made shall (except as
otherwise specified herein) be irrevocable. Without prejudice to any other
effective mode of service, the same shall be deemed to have been sufficiently
served:
 
in the case of notice to Canadian Investor if sent to it at:
 
Lodgemore Holdings Inc.
3300, 421-7th Avenue S.W.
Calgary, Alberta, Canada
T2P 4K9
Attn:  Raj Kandoi or Betty DeSouza
Phone:  +1-416-933-1522
Fax:  +1-416-350-5529
 
with a copy to:
 
[intentionally omitted]
 
In the case of a notice to U.S. Parent if sent to it c/o:
 
Health Net, Inc.
21650 Oxnard Street
Woodland Hills, CA  91367
Attention:  General Counsel
Tel:  (818) 676-6000
Fax:  (818) 676-7503


or to such other address and/or marked for the attention of such other person as
U.S. Parent may from time to time notify in writing to the parties hereto;
 
in the case of a notice to U.S. Investor if sent to it c/o:


Health Net Funding, Inc.
c/o Health Net, Inc.

33

--------------------------------------------------------------------------------



21650 Oxnard Street
Woodland Hills, CA  91367
Attention:  General Counsel
Tel:  (818) 676-6000
Fax:  (818) 676-7503


with a copy to:
 
Health Net, Inc.
21650 Oxnard Street
Woodland Hills, CA  91367
Attention:  General Counsel
Tel:  (818) 676-6000
Fax:  (818) 676-7503


or to such other address and/or marked for the attention of such other person as
U.S. Investor may from time to time notify in writing to the parties hereto;
 
in the case of a notice to the Partnership if sent to it c/o:


Health Net Financing, L.P.
c/o Health Net, Inc.
21650 Oxnard Street
Woodland Hills, CA  91367
Attention:  General Counsel
Tel:  (818) 676-6000
Fax:  (818) 676-7503


with a copy to:
 
Health Net, Inc.
21650 Oxnard Street
Woodland Hills, CA  91367
Attention:  General Counsel
Tel:  (818) 676-6000
Fax:  (818) 676-7503


or to such other address and/or marked for the attention of such other person as
the Partnership may from time to time notify in writing to the other parties
hereto;
 
in the case of a notice to Credit Risk Bank if sent to it at: 
 
ING Bank N.V.
Structured Finance / Financial Engineering
Bijlmerplein 888
Location code AMP E06 007
1102 MG Amsterdam

34

--------------------------------------------------------------------------------



The Netherlands
Attn: Mohammed Zemouri / Beatrice Petit
Fax: +31.20.565.8206


or to such other address and/or marked for the attention of such other person as
Credit Risk Bank may from time to time notify in writing to the other parties
hereto; and
 
any facsimile transmission (in respect of which sender obtains a facsimile
transmission report indicating successful transmission or receipt has been
acknowledged by telephone or facsimile transmission) shall be deemed to have
been received at the time of dispatch provided that dispatch occurred between
9.00 a.m. and 5.00 p.m. on a Business Day in the place of receipt of the
relevant notice, failing which it shall be deemed to have been received if
dispatched prior to 9.00 a.m. on a Business Day at the commencement of business
on that Business Day, and if dispatched after 5.00 p.m. on a Business Day or at
any time on a day that is not a Business Day, at the commencement of business on
the next Business Day in the place of receipt of the relevant notice. A written
notice other than a fax shall be treated as received when actually received
(without reference to time of receipt of any copies, provided such copies have
been sent).
 
Each party hereto agrees that it shall provide a copy of any notice delivered to
any other party under any Transaction Document to each other party hereto.
 
 
ARTICLE XVII
 
REPLACEMENT OF CREDIT RISK BANK
 
Section 17.01.  Voluntary Election to Replace Credit Risk Bank.
 
Each of U.S. Investor and Canadian Investor may at any time (with the consent of
the other party, provided that, (x) if a Credit Risk Bank Acceleration Event has
occurred and is continuing or if the long-term senior unsecured debt obligations
of Credit Risk Bank shall cease to be rated by both Moody's and S&P or if such
rating shall cease to be at least A3 or A-, respectively, no such consent shall
be required, and (y) if an Event of Default is continuing under the Security and
Pledge Agreement (Credit Risk Bank-Canadian Investor) or if the Lien thereof
shall fail to constitute a first priority security interest in the Pledged
Collateral (as defined in the Security and Pledge Agreement (Credit Risk
Bank-Canadian Investor), the consent of U.S. Investor shall not be required),
including during the continuance of a Credit Risk Bank Acceleration Event, elect
to replace Credit Risk Bank with, and Credit Risk Bank shall agree to be
replaced by, another bank acceptable to U.S. Investor and Canadian Investor
(such bank, a "Replacement Credit Risk Bank").  If U.S. Investor or Canadian
Investor wishes to make such election, it shall provide notice thereof to the
other party.  Promptly after receipt of such notice, U.S. Investor and Canadian
Investor shall agree as to the selection of the Replacement Credit Risk Bank and
promptly thereafter shall jointly provide notice of such election to Credit Risk
Bank no less than 5 days prior to the proposed replacement date (the date such
replacement is effected, the "Replacement Date").  Each of U.S. Investor and
Canadian Investor agrees not to unreasonably object to a Replacement Credit Risk
Bank proposed by either party to the other
 

35

--------------------------------------------------------------------------------



party.  On the Replacement Date, Credit Risk Bank shall (pursuant to an
assignment and assumption agreement, in form and substance reasonably acceptable
to the parties hereto) assign to the Replacement Credit Risk Bank all of Credit
Risk Bank's right, title and interest in and to the Option Collateral Fixed Rate
Deposit, the Option Collateral Fixed Rate CD Agreement and each other
Transaction Document to which Credit Risk Bank is a party (the "Transferred
Rights and Documents"), and Replacement Credit Risk Bank shall assume from
Credit Risk Bank all of the Transferred Rights and Documents from Credit Risk
Bank and shall agree to be bound by all of the provisions of the Transferred
Rights and Documents binding on Credit Risk Bank, in each case from and after
the Replacement Date.  Credit Risk Bank hereby acknowledges that it shall have
no right to object to its being replaced.
 
Section 17.02.  Credit Risk Bank Acceleration Event.
 
Upon the occurrence of a Credit Risk Bank Acceleration Event, Credit Risk Bank
shall provide prompt written notice thereof to the other parties hereto, and at
any time following such occurrence may elect to deliver a Credit Risk Bank Early
Termination Notice which shall be deemed to be a Put Option Notice as provided
in Section 2.02(b) of the Put Option Agreement.  Credit Risk Bank agrees that it
will, if requested by U.S. Investor or Canadian Investor, take such steps as it,
in its absolute discretion, deems appropriate to designate a different Lending
Office (which Lending Office shall be reasonably satisfactory to Canadian
Investor and U.S. Investor) if such designation may avoid such Credit Risk Bank
Acceleration Event and will not, in the reasonable opinion of Credit Risk Bank,
result in any economic, legal, operational or regulatory disadvantage to Credit
Risk Bank, and under those circumstances it may revoke by written notice any
Credit Risk Bank Early Termination Notice delivered pursuant to the previous
sentence.  If Credit Risk Bank is unable or unwilling so to avoid such Credit
Risk Bank Acceleration Event through the designation of a different Lending
Office, Credit Risk Bank shall so notify U.S. Investor and Canadian Investor;
provided that failure to give such notice shall not render ineffective or
otherwise interfere with any Credit Risk Bank Early Termination Notice delivered
and not revoked pursuant to this Section 17.02.
 
 
ARTICLE XVIII
 
MISCELLANEOUS
 
Section 18.01.  Counterparts.
 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same agreement.
 
Section 18.02.  Further Assurances.
 
Each of the parties hereto (other than Credit Risk Bank) agrees to cooperate and
take such further action and to execute and deliver such additional instruments
and documents as any other party hereto may from time to time reasonably request
for the purposes of giving effect to the terms of this Agreement or any other
Transaction Document at the cost of the requesting party.
 

36

--------------------------------------------------------------------------------



Section 18.03.  Amendments.
 
This Agreement may only be amended or varied with the consent in writing of each
of the parties hereto and no party hereto shall have any right (whether
contractual, in common law or in equity) to rely on an amendment to or variation
of this Agreement unless such amendment or variation has been so consented to.
 
Section 18.04.  Governing Law.
 
THIS AGREEMENT IS GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS
WITH THE EXCEPTION OF SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW
OF NEW YORK.
 
Section 18.05.  Submission to Jurisdiction and Service of Process.
 
(a)  Each of the parties irrevocably agrees that the United States District
Court for the Southern District of New York, and to the extent such court does
not have jurisdiction, the competent court of the State of New York in
Manhattan, are to have non-exclusive in personam jurisdiction to settle any
disputes which may arise out of or in connection with any Transaction Document
and that accordingly any actions, suits, litigation or proceedings (any of the
foregoing, a "Proceeding") arising out of or in connection with any Transaction
Document may be brought in such courts and each of the parties hereto
irrevocably submits to the jurisdiction of such courts.
 
(b)  Each of the parties irrevocably waives any objection which it may have now
or hereafter to the laying of the venue of any Proceedings in any such court as
is referred to in this Section 18.05 and any claim that any such Proceedings
have been brought in an inconvenient forum and further irrevocably agrees that,
to the extent permitted by applicable law, a judgment in any Proceedings brought
in such courts shall be conclusive and binding upon it and enforcement thereof
may be sought in the courts of any other jurisdiction.
 
(c)  Each party hereto hereby agrees that service of process by prepaid recorded
delivery or registered mail, or any other form equivalent thereto (or, in the
alternative, by any other means sufficient under applicable law) at the
addresses set forth in Article XVI shall be valid and sufficient for all
purposes and each party hereto hereby waives to the fullest extent it may
effectively do so any challenges to the validity of service of process if
service is given in accordance herewith.
 
Section 18.06.  Expenses; Default Rate.
 
Any payments payable pursuant to this Agreement or any other Transaction
Document which are overdue shall accrue interest at the Default Rate from (and
including) the date when due to (but excluding) the date on which paid, and such
interests shall be calculated on the basis of a 360 day year and the actual
number of days elapsed.
 

37

--------------------------------------------------------------------------------



Section 18.07.  Entire Agreement.
 
This Agreement and the other Transaction Documents contain the entire
understanding of the parties hereto with respect to the subject matter contained
herein and therein, and supersede and cancel all prior agreements, negotiations,
correspondence, undertakings and communications of the parties, oral or written,
regarding such subject matter.
 
Section 18.08.  Severability.
 
If any term, provision, covenant, or condition of this Agreement, or the
application thereof to any party or circumstance, is held to be invalid or
unenforceable (in whole or in part) for any reason, the remaining terms,
provisions, covenants and conditions hereof will continue in full force and
effect as if this Agreement had been executed with the invalid or unenforceable
portion eliminated, so long as this Agreement as so modified continues to
express, without material change, the original intentions of each party hereto
as to the subject matter of this Agreement and the deletion of such portion of
this Agreement will not substantially impair the respective benefits or
expectations of the parties hereto.  Each party hereto shall endeavor in good
faith negotiations to replace the prohibited or unenforceable provision with a
valid provision, the economic effect of which comes as close as possible to the
prohibited or unenforceable provision.
 
Section 18.09.  Waiver of Trial by Jury.
 
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE EXTENT PERMITTED BY
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING (WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.
 
Section 18.10.  Waiver.
 
Any of the conditions set forth in Articles X, XI and XII may be waived in
writing at any time prior to or on the Closing Date by the party entitled to the
benefit thereof.  The failure of any party hereto to enforce at any time any of
the provisions of this Agreement shall in no way be construed to be a waiver of
any such provision, nor in any way to affect the validity of this Agreement or
any part hereof or the right of such party thereafter to enforce each and every
such provisions.  No waiver of any breach hereof or non-compliance herewith
shall be held to be a waiver of any other or subsequent breach hereof or
non-compliance herewith.
 


 

38

--------------------------------------------------------------------------------



IN WITNESS WHEREOF this Agreement has been duly executed and delivered by the
duly authorized representatives of the undersigned as of the date first above
written.
 

 
HEALTH NET FUNDING, INC.
         
By:
 /s/ Linda V. Tiano    
Name: Linda V. Tiano
   
Title: General Counsel and Secretary
         
HEALTH NET, INC.
         
By:
 /s/ Linda V. Tiano    
Name: Linda V. Tiano
   
Title: General Counsel and Secretary
         
LODGEMORE HOLDINGS INC.
         
By:
 /s/ Kieran O’Donnell    
Name: Kieran O’Donnell
   
Title: Director
           
ING BANK N.V.
         
By:
 /s/ Albert Jan Visser    
Name: Albert Jan Visser
   
Title: Managing Director
             
By:
 /s/ Beatrice Petit-Yvelin    
Name: Beatrice Petit-Yvelin
   
Title: Director



 

      
        Signature Page to Participation Agreement      
      
        
      
    


--------------------------------------------------------------------------------






 
HEALTH NET FINANCING, L.P.
         
By:
Health Net Funding, Inc.,
        as General Partner
             
By:
 /s/ Bret Morris    
Name: Bret Morris
   
Title: Director








      
        Signature Page to Participation Agreement      
      
        
      
      
        
      
      
        
      
    


--------------------------------------------------------------------------------


APPENDIX A

 
DEFINITIONS

[See Attached]


--------------------------------------------------------------------------------



APPENDIX A
 
DEFINITIONS
 
Except as otherwise provided herein, all references to any agreement defined in
this Appendix A shall be deemed to include such agreement as the same may from
time to time be amended, supplemented or otherwise modified in accordance with
its terms and, where applicable, the terms of the other Transaction
Documents.  All references to statutes, rules and regulations shall be deemed to
include such statutes, rules and regulations as the same may be from time to
time amended, supplemented or otherwise modified, in each case unless otherwise
specified herein.  Except as the context may require, all references to any
Person shall be deemed to include such Person's successors and permitted
assigns.
 
"Acceleration Event" means the exercise or deemed exercise of the Call Option or
the Put Option other than as a result of a General Partner Early Termination
Event or a Class A Limited Partner Early Termination Event.
 
"Acquisition," by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or any substantial
portion of the Property of another Person or all or substantially all of the
voting stock of another Person, in each case whether or not involving a merger
or consolidation with such other Person and whether for cash, property,
services, assumption of Indebtedness, securities or otherwise.
 
"Act" means the Delaware Revised Uniform Limited Partnership Act, 6 Del. C.
§§17-101, etseq., as amended from time to time.
 
"Actual Transaction Period" means the period that begins on the Closing Date and
ends on an Exercise Date.
 
"Affiliate" means, at any time, with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries,
Controls, is Controlled by, or is under common Control with, the Person
specified.
 
"After-Tax Basis" means a basis such that the relevant payment received by or
credited to a party shall be supplemented by a further payment to such party so
that the sum of the two payments, after the subtraction of all Canadian, Dutch
or United States federal, national, state or local income and withholding taxes
resulting from the receipt or accrual of such payments, and taking into account
any reduction (by way of credit or otherwise) in taxes resulting from such
increased Canadian, Dutch or United States federal, national, state or local
income and withholding taxes, shall be equal to the relevant payment first
referred to above.
 
"Allocated Tax Liability" has the meaning set forth in Section 5.2 of the
Partnership Agreement.
 

--------------------------------------------------------------------------------


 
"Allocation" means an allocation of Profits, Losses, Taxes or other items among
the Partners in accordance with Article IV of the Partnership
Agreement.  "Allocate" shall have correlative meaning.
 
"Allocation Date" means a date on which an Allocation is made in respect of an
Allocation Period, being June 15 (for all Allocation Periods that end on March
31) December 15 (for all Allocation Periods that end on September 30) and an
Exercise Date (for all Allocation Periods ending on an Exercise Date).  The
"Final Allocation Date" in respect of the final Allocation Period shall be the
Liquidation Date.
 
"Allocation Period" means (a) the period commencing on the Initial Contribution
Date and ending on March 31, 2008 and (b) any subsequent period commencing on
the day immediately after the end of the prior Allocation Period and ending on
the earliest to occur of the next September 30, the next March 31, an Exercise
Date and the Liquidation Date.
 
"Assignment" means a sale, assignment, transfer, conveyance, gift, encumbrance,
pledge, hypothecation, exchange or other disposition, whether voluntary,
involuntary or by operation of law.  "Assignor," "Assignee," and "Assign" shall
have correlative meanings.
 
"Assignment of Subscription Agreement" means the Assignment of Subscription
Agreement, dated as of December 19, 2007, among Canadian Investor, U.S.
Investor, Transaction LLC and the Partnership.
 
"Assumed Allocated Tax Liability" has the meaning set forth in Section 4.4(a) of
the Partnership Agreement.
 
"Assumed Taxable Rate" means, for any Allocation Period, the rate reasonably
determined by the General Partner to be the United States federal, state and
local income tax rate applicable to the Partnership for the taxable year of the
Partnership in which such Allocation Period occurs (it being agreed that it
shall be reasonable for (x) the General Partner to use any rate which does not
exceed the highest United States federal and applicable state and local
corporate income tax rate in effect as of the end of such Allocation Period
(calculated after giving effect to the deductibility of state and local taxes in
calculating United States federal taxable income) and (y) the General Partner to
adjust the Assumed Taxable Rate from time to time in order to minimize any
Negative Tax True Up and Positive Tax True Up).
 
"Attributable Indebtedness" means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP
and (b) in respect of any Synthetic Lease, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a Capital Lease.
 
2

--------------------------------------------------------------------------------


 
 "Available Cash" means, as of any date of determination, the aggregate amount
of all of U.S. Parent’s (on an unconsolidated basis) (a) unrestricted cash, (b)
cash equivalents and (c) short-term investments held for sale and accounted for
as “current assets” on the balance sheet of U.S. Parent, which in each case are
readily marketable and available for the immediate payment or repayment of
Indebtedness as of such date of determination.
 
"Bridge Loan Facility" means that certain $200,000,000 Bridge Loan Agreement
dated as of June 23, 2006, as amended, waived or otherwise modified, among U.S.
Parent, the lenders party thereto and the Bank of Nova Scotia, as administrative
agent.
 
"Business Day" means any day that is not (i) a Saturday or Sunday or (ii) a day
on which banking institutions in Amsterdam, the Netherlands (for purposes of the
definition of Call Exercise Date and Put Exercise Date), New York, New York or
Toronto, Canada or, for purposes of the definition of LIBOR, London, England,
are authorized or obligated by law, regulation or executive order to close.
 
"Call Exercise Date" means the date (which must be a Business Day) specified (or
deemed specified) as such in a Call Option Notice, which unless the parties
otherwise agree, shall not be earlier than the day which may be specified (or
deemed specified) as the Call Exercise Date in accordance with the Call Option
Agreement.
 
"Call Option" has the meaning set forth in Section 2.01 of the Call Option
Agreement.
 
"Call Option Agreement" means the Call Option Agreement dated as of December 19,
2007, between U.S. Investor and Canadian Investor.
 
"Call Option Early Termination Event" has the meaning set forth in Article IV of
the Call Option Agreement.
 
"Call Option Event" has the meaning set forth in Section 3.01 of the Call Option
Agreement.
 
"Call Option Notice" has the meaning set forth in Section 2.02(a) of the Call
Option Agreement.
 
"Canadian Investor" means Lodgemore Holdings Inc., a Canadian corporation.
 
"Canadian Parent" means The Bank of Nova Scotia, a Canadian chartered bank.
 
"Capital Account" means, with respect to any Partner, a capital account
maintained by the General Partner for such Partner in accordance with the
following provisions:
 
3

--------------------------------------------------------------------------------


 
(a)           to each Partner's Capital Account there shall be credited the
amount of cash and the Gross Asset Value (net of liabilities) of any property
contributed by such Partner, such Partner's Allocable share of Partnership
Profits and any items in the nature of income or gain Allocated to such Partner
pursuant to Article IV of the Partnership Agreement; and
 
(b)           to each Partner's Capital Account there shall be debited the
amount of cash and the Gross Asset Value (net of liabilities) of any Partnership
Property distributed to such Partner pursuant to any provision of the
Partnership Agreement, such Partner's Allocable share of Partnership Losses and
any items in the nature of Losses, expenses or Special Allocation Taxes
Allocated to such Partner pursuant to Article IV of the Partnership Agreement.
 
"Capital Contribution" means any contribution by a Partner to the capital of the
Partnership.
 
"Capital Lease" means, as applied to any Person, any lease of any Property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.
 
"Capital Lease Obligation" means, as applied to any Person, the obligations of
such Person to pay rent or other amounts under any Capital Lease.
 
"Capital Stock" means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.
 
"Cash Collateralized Debt" means Indebtedness of U.S. Parent or any of its
Subsidiaries that is cash collateralized through the deposit of cash or other
assets into a trust or securities account, with the understanding that, upon
receipt of certain ratings with respect to such Indebtedness, such cash or
assets be utilized to make redemption payments (which will include payment of
outstanding principal, accrued interest and premium) on such Indebtedness, and
otherwise acceptable to the Administrative Agent (as defined in the Revolving
Credit Agreement).
 
"Cash Equivalents" means any of the following: (a) cash and readily marketable
direct obligations (which obligations shall have a maturity date of less than
one year) of the government of the United States or any agency or
instrumentality thereof, (b) obligations unconditionally and explicitly
guaranteed by the full faith and credit of the government of the United States
or (c) Money Market Instruments.
 
"Certificates" means certificates, substantially in the form of Exhibit D-1, D-2
or D-3, as applicable, to the Partnership Agreement, evidencing the various
Partnership Interests.
 
4

--------------------------------------------------------------------------------


 
"Change of Control" means an event or series of events by which:
 
(a)           any "person" or "group" (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the "beneficial owner" (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have "beneficial ownership" of all Capital Stock that such person
or group has the right to acquire (such right, an "option right"), whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of twenty-five percent (25%) of the Capital Stock of U.S. Parent
entitled to vote for members of the board of directors or equivalent governing
body of U.S. Parent on a fully diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); or
 
(b)           during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of U.S.
Parent cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clauses (ii) and (iii), any individual whose initial nomination for, or
assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).
 
"Class A Capital Contribution" has the meaning set forth in the Preliminary
Statements to the Partnership Agreement.
 
"Class A Limited Partner" means the holder of the Class A Limited Partnership
Interest that has been admitted to the Partnership as a limited partner of the
Partnership, as set forth in Exhibit A to the Partnership Agreement, so long as
such Person continues as a limited partner of the Partnership.
 
"Class A Limited Partner Capital Account" means the Capital Account of the
Partnership maintained for the Class A Limited Partner.
 
"Class A Limited Partner Early Termination Event" means (i) the exercise of the
Put Option pursuant to Section 2.02(a)(y) (but not 2.02(a)(x) or 2.02(b)) of the
Put Option Agreement or the deemed exercise of the Call Option as a result of
such exercise of such Put Option or (ii) the exercise of the Put Option pursuant
to Section 2.02(b) of the
 
5

--------------------------------------------------------------------------------


 
Put Option Agreement as a result of the occurrence of the Credit Risk Bank
Acceleration Event set forth in clause (v) or (vi) of the definition thereof or
the deemed exercise of the Call Option as a result of such exercise of such Put
Option or (iii) the exercise of the Call Option pursuant to Section 2.02(a)(x)
of the Call Option Agreement as a result of the Call Option Early Termination
Event set forth in Article IV(a)(y) of the Call Option Agreement or the deemed
exercise of the Put Option as a result of such exercise of such Call Option or
(iv) the exercise or deemed exercise of the Put Option as a result of the
occurrence of the Put Option Early Termination Event under Article IV(m) of the
Put Option Agreement or the deemed exercise of the Call Option as a result of
such exercise of such Put Option.
 
"Class A Limited Partner Fixed Profits Allocation" means, for any Allocation
Period, the Profits Allocated to the Class A Limited Partner for such Allocation
Period pursuant to Section 4.2(a)(iii) of the Partnership Agreement.
 
"Class A Limited Partner Profits Allocation" means (a) for any Allocation Period
ending on or prior to the Completion Date, the sum of the Class A Limited
Partner Shortfall Allocation, the Class A Limited Partner Variable Profits
Allocation and the Class A Limited Partner Fixed Profits Allocation for such
Allocation Period and (b) for any Allocation Period commencing after the
Completion Date, the Profits Allocated pursuant to Section 4.2(b) of the
Partnership Agreement to the Class A Limited Partner.
 
"Class A Limited Partner Shortfall" means, for any Allocation Period, the amount
by which the Specified Amount for such Allocation Period exceeds the Profits
Allocated to the Class A Limited Partner for such Allocation Period pursuant to
Section 4.2(a)(iii) of the Partnership Agreement.
 
"Class A Limited Partner Shortfall Allocation" means, for any Allocation Period,
the Profits Allocated to the Class A Limited Partner for such Allocation Period
pursuant to Section 4.2(a)(ii) of the Partnership Agreement.
 
"Class A Limited Partner Variable Profits Allocation" means, for any Allocation
Period, the Profits Allocated to the Class A Limited Partner for such Allocation
Period pursuant to Sections 4.2(a)(vii)-(xiii) of the Partnership Agreement.
 
"Class A Limited Partnership Interest" means the Class A limited partner
interest in the Partnership.
 
"Class B Limited Partner" means the holder of the Class B Limited Partnership
Interest that has been admitted to the Partnership as a limited partner of the
Partnership, as set forth in Exhibit A to the Partnership Agreement, so long as
such Person continues as a limited partner of the Partnership.
 
"Class B Limited Partnership Interest" means the Class B limited partner
interest in the Partnership.
 
"Closing Date" means December 20, 2007.
 
6

--------------------------------------------------------------------------------


 
"Code" means the United States Internal Revenue Code of 1986, as amended.
 
"Completion Date" means the earlier to occur of (x) December 20, 2012, and (y)
an Exercise Date.
 
"Consolidated Capital Expenditures" means, for any period, all cash payments for
capital expenditures of U.S. Parent and its Subsidiaries on a consolidated basis
for such period, as determined in accordance with GAAP; provided, however, that
Consolidated Capital Expenditures shall not include (a) expenditures which
constitute the reinvestment of the net cash proceeds of asset dispositions not
prohibited under the Revolving Credit Agreement, (b) amounts financed other than
by loans made under the Revolving Credit Agreement (but including principal
amounts paid in respect of any such financed amounts) and (c) expenditures which
constitute Permitted Acquisitions.
 
"Consolidated EBITDA" means, for any period, for U.S. Parent and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income:  (i) Consolidated Interest Charges for such period
and any other interest or financing fee, charge, cost or expense for such
period, (ii) the provision for federal, state, local and foreign income taxes
payable by U.S. Parent and its Subsidiaries for such period, (iii) the amount of
depreciation and amortization expense deducted in determining such Consolidated
Net Income, (iv) other costs and expenses of U.S. Parent and its Subsidiaries
reducing such Consolidated Net Income which do not represent a cash item in such
period or any future period (including, without limitation, the granting of
stock options and the write down or impairment of assets or intangibles
(including any write down of goodwill or other assets pursuant to FASB 141 or
142 or write offs or write downs relating to discontinued operations pursuant to
FASB 144) (v) other costs or expenses related to (A) severance and contract
terminations in an aggregate amount not to exceed $10,000,000 during any four
consecutive fiscal quarter periods, (B) premiums paid for the redemption of
Indebtedness in an aggregate amount not to exceed $50,000,000 and (C) the
Revolving Credit Agreement, U.S. Parent’s $400,000,000 6 3/8% Senior Notes due
2017 and the Permitted Financing in an aggregate amount not to exceed
$25,000,000 and (vi) additional costs or expenses related to (A) any actual or
proposed incurrence of Indebtedness, issuance of Capital Stock, investment,
acquisition or disposal of assets and (B) net losses arising from the
termination of Swap Contracts in an aggregate for clauses (A) and (B) above in
amount not to exceed $25,000,000 during any four consecutive fiscal quarter
period and minus (b) all non-recurring, non-cash items increasing Consolidated
Net Income for such period.
 
"Consolidated Fixed Charge Coverage Ratio" means, for any period of four
consecutive fiscal quarters, the ratio of (a) Consolidated EBITDA for such
period minus Consolidated Capital Expenditures for such period to (b)
Consolidated Scheduled Funded Debt Payments plus all Restricted Payments made
pursuant to Section 7.13 of the Participation Agreement for such period.
 
7

--------------------------------------------------------------------------------


 
"Consolidated Funded Indebtedness" means, without duplication, Funded
Indebtedness of U.S. Parent and its Subsidiaries on a consolidated basis minus
an amount equal to the Swap Termination Value with respect to any Swap Contract,
to the extent such Swap Termination Value is deemed an asset and not a
liability.
 
"Consolidated Interest Charges" means, for any period, the consolidated interest
charges of U.S. Parent and its Subsidiaries for such period with respect to all
outstanding Indebtedness of U.S. Parent and the Subsidiaries, as determined in
accordance with GAAP (including (subject to clause (x) below) all net costs or
net benefits, as the case may be, under Swap Contracts in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP, but excluding (x) expenses associated with termination of any Swap
Contract and (y) any premium paid in connection with the repayment of
Indebtedness pursuant to any public debt issuance).
 
"Consolidated Leverage Ratio" means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended for which
U.S. Parent has delivered financial statements pursuant to Section 7.04 of the
Participation Agreement.
 
"Consolidated Net Income" means, for any period, for U.S. Parent and its
Subsidiaries on a consolidated basis, the net income (or loss) of U.S. Parent
and its Subsidiaries (excluding extraordinary gains and extraordinary losses)
for that period.
 
"Consolidated Net Tangible Assets" means the Consolidated Total Assets less: (i)
all current liabilities and minority interests and (ii) goodwill and other
intangibles (other than patents, trademarks, licenses, copyrights and other
intellectual property and prepaid assets).
 
"Consolidated Net Worth" means, as of any date of determination, consolidated
shareholders' equity of U.S. Parent and its Subsidiaries as determined in
accordance with GAAP.
 
 "Consolidated Pro Forma Leverage Ratio" means, as of any date of determination,
the ratio of (a) Consolidated Funded Indebtedness (calculated to give pro forma
effect to any incurrence or any repayments of Funded Indebtedness occurring on
or prior to the relevant date of determination) as of such date minus Available
Cash in excess of $100,000,000 as of such date to (b) Consolidated EBITDA for
the period of the four fiscal quarters most recently ended for which U.S. Parent
has delivered financial statements pursuant to Section 7.04 of the Participation
Agreement.
 
"Consolidated Rental Expense" means, for any period, with respect to U.S. Parent
and its Subsidiaries, on a consolidated basis, all rental expense attributable
to Operating Lease Obligations (whether a lease of real property, personal
property or mixed) for such period, as determined in accordance with GAAP.
 
8

--------------------------------------------------------------------------------


 
"Consolidated Scheduled Funded Debt Payments" means, for any period, the sum of
(a) all scheduled payments of principal on Consolidated Funded Indebtedness of
U.S. Parent and its Subsidiaries (including, without duplication, the principal
component of payments due on Capital Lease Obligations during such period, but
excluding payments of principal with respect to the Bridge Loan Facility and
payments of Indebtedness due at maturity of such Indebtedness or constituting a
"balloon" or "bullet" payment with respect thereto) for such period plus
(b) Consolidated Interest Charges for such period.
 
"Consolidated Total Assets" means, as of any date of determination, for U.S.
Parent and its Subsidiaries on a consolidated basis, the value of all properties
and all right, title and interest in such properties which would be classified
as assets of U.S. Parent and its Subsidiaries, as determined in accordance with
GAAP.
 
"Contingent Put Option Price" means, as of any Exercise Date, an amount equal to
the Special Capital Distribution as of such Exercise Date.
 
"Contingent Repurchase Price" means, as of any Exercise Date, an amount equal to
the Special Capital Distribution as of such Exercise Date.
 
"Control" means, directly or indirectly, the power to direct or cause the
direction of the management and policies of a Person whether by ownership of
voting securities, by contract or otherwise, and the words "controlling" and
"controlled by" shall have correlative meanings.
 
"Corporate Rating" means, as of any date of determination, the "Issuer Credit
Rating" from S&P, the "Long Term Issuer Rating" from Moody’s and the "Long Term
Issuer Default Rating" from Fitch (or, if no such rating is available from a
Ratings Agency, a rating of that Ratings Agency based on the long-term senior
unsecured debt or credit rating of U.S. Parent reasonably acceptable to Canadian
Investor).
 
"Credit Risk Bank" means ING Bank N.V., a public company ("naamloze
vennootschap") organized under the laws of the Netherlands.
 
"Credit Risk Bank Acceleration Event" means one or more of any of the following
events:
 
 (i)           Credit Risk Bank has determined that, due to a change in law, the
performance or compliance by Credit Risk Bank of or with any material obligation
under any Transaction Document has or will become unlawful, or that the
participation of Credit Risk Bank or any of its Affiliates in the transactions
contemplated by the Transaction Documents has been made unlawful or will become
unlawful due to the enactment of such change in law when it takes effect (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto and such determination hereinafter, a "Determination of
Illegality"); or
 
 (ii)           unless Credit Risk Bank has, in the opinion of Credit Risk Bank,
been fully and satisfactorily indemnified therefor pursuant to the Memorandum of
 
9

--------------------------------------------------------------------------------


 
Understanding, the imposition of costs on Credit Risk Bank with respect to the
Option Collateral Fixed Rate Deposit due to any Regulatory Change which has or
is likely to:
 
(a)           impose, modify or increase any reserve, special deposit, capital
adequacy, risk weighting, solvency or similar requirements relating to any
extensions of credit or other assets of, or any deposits with or other
liabilities of, Credit Risk Bank; or
 
(b)           change the assumed capital weighting or the accounting treatment
of the relevant loan evidenced by the Option Collateral Fixed Rate Deposit; or
 
(c)           subject Credit Risk Bank to restrictions on the amount of any
category of deposits or other liabilities or assets that it may hold; or
 
(d)           impose or modify any capital adequacy or similar requirement which
affects the manner in which Credit Risk Bank maintains capital in respect of the
Option Collateral Fixed Rate Deposit; or
 
(e)           impose any other condition affecting the Option Collateral Fixed
Rate Deposit; or
 
(iii)           the occurrence of an Event of Bankruptcy in respect of U.S.
Parent and/or U.S. Investor and/or Canadian Investor and/or Canadian Parent; or
 
(iv)           Credit Risk Bank shall be liable (A) for any Canadian or United
States Taxes for which it is not indemnified, or (B) for any Dutch Taxes due to
a change in law after the Closing Date, or (C) for any other Taxes imposed
solely as a result of its participation in the Transaction for which it is not
indemnified (other than any Dutch income taxes imposed on the Distribution
Amount paid to Credit Risk Bank pursuant to Section 3 of the Option Collateral
Fixed Rate Deposit); or
 
(v)           Canadian Parent shall have failed to pay the Distribution Amount
payable to Credit Risk Bank pursuant to Section 3 of the Option Collateral Fixed
Rate Deposit within three Business Days after delivery of notice of such failure
to Canadian Parent; or
 
(vi)           Canadian Investor or Canadian Parent shall have failed to pay any
amount due and owing by Canadian Investor or Canadian Parent to Credit Risk Bank
within five Business Days after delivery of notice of such failure to Canadian
Investor and Canadian Parent; or
 
(vii)           U.S. Investor or U.S. Parent shall have failed to pay an amount
due and owing by U.S. Investor or U.S. Parent to Credit Risk Bank within five
Business Days after delivery of notice of such failure to U.S. Investor and U.S.
Parent; or
 
(viii)          the Memorandum of Understanding shall become invalid or
unenforceable for any reason.
 
10

--------------------------------------------------------------------------------


 
"Credit Risk Bank Early Termination Notice" has the meaning set forth in Section
2.02(b) of the Put Option Agreement.
 
"Cumulative Class A Limited Partner Shortfall" means, as of any Allocation Date
for any Allocation Period, the excess of (x) the aggregate amount of all Class A
Limited Partner Shortfalls for all prior Allocation Periods over (y) the
cumulative amount of Profits Allocated to the Class A Limited Partner pursuant
to Section 4.2(a)(ii) of the Partnership Agreement for all prior Allocation
Periods.  To the extent the Cumulative Class A Limited Partner Shortfall is a
positive number as of any date, such Cumulative Class A Limited Partner
Shortfall shall accrue interest at the Default Rate from such date until such
date as such Cumulative Class A Limited Partnership Shortfall is reduced to
zero.  Any reference to the Cumulative Class A Limited Partner Shortfall shall
include such accrued interest.
 
"Debt" means, at any date, without duplication, (i) all obligations of such
Person for borrowed money, (ii) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (iii) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable arising in the ordinary course of business, (iv) all
obligations of such Person as lessee which are capitalized in accordance with
GAAP, (v) all non-contingent obligations of such Person to reimburse any bank or
other Person in respect of amounts which, at such date, have been paid under a
letter of credit or similar instrument, (vi) all Debt secured by a Lien on any
asset of such Person, whether or not such Debt is otherwise an obligation of
such Person and (vii) all Debt of others guaranteed by such Person.
 
"Debt Rating" means, as of any date of determination, the rating as determined
by either S&P or Moody's (collectively, the "Debt Ratings") of U.S. Parent's
non-credit-enhanced, senior unsecured long-term debt.
 
"Default Rate" means, as of any day, one month LIBOR for such day plus 2%.
 
"Designated Capital Contribution" means any capital contribution from U.S.
Parent to a regulated Subsidiary the proceeds of which are derived from the
sale, transfer, lease or other disposition of U.S. Parent’s assets.
 
"Determination of Illegality" has the meaning specified in the definition of
Credit Risk Bank Acceleration Event.
 
"Distribution" means any distribution of Partnership Property made by the
Partnership to any Partner under the Partnership Agreement or otherwise.
 
"Distribution Amount" has the meaning set forth in the Option Collateral Fixed
Rate Deposit.
 
"Distribution Date" means, for any Allocation Period, the Allocation Date for
such Allocation Period.
 
11

--------------------------------------------------------------------------------


 
"Dutch Deed of Pledge" means the Dutch Law Supplemental Deed of Pledge, dated
December 19, 2007, by and among Credit Risk Bank, Canadian Investor and Canadian
Parent.
 
"Earn Out Obligations" means, with respect to an Acquisition, all obligations of
the U.S. Parent or any Subsidiary to make earn out or other contingency payments
pursuant to the documentation relating to such Acquisition.  The amount of any
Earn Out Obligation shall be deemed to be the aggregate liability in respect
thereof on the balance sheet of the U.S. Parent and its Subsidiaries in
accordance with GAAP.
 
"Eligible Accounting Firm" means Deloitte Touche Tohmatsu, KPMG LLP, Ernst &
Young LLP or PricewaterhouseCoopers LLP.
 
"Equalization Factor" means, as of any Exercise Date, the percentage set forth
under the column heading "Equalization Factor" opposite the Quarterly Period
during which such Exercise Date occurs on (i) if the Special Capital
Distribution is calculated pursuant to clause (x) of Section 5.3(a) of the
Partnership Agreement, Schedule A-1 to the Participation Agreement, (ii) if the
Special Capital Distribution is calculated pursuant to clause (y) of Section
5.3(a) of the Partnership Agreement, Schedule A-2 to the Participation
Agreement, or (iii) if the Special Capital Distribution is calculated pursuant
to clause (z) of Section 5.3(a) of the Partnership Agreement, Schedule A-3 to
the Participation Agreement; provided that, if such Exercise Date occurs on a
date other than the last date of such Quarterly Period, the percentage set forth
in such Schedule A-1, A-2 or A-3, as applicable, shall be adjusted pursuant to
the footnote to such Schedule.
 
"Equity Interests" means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interests.
 
"Equity Issuance" means any issuance by U.S. Parent or any Subsidiary thereof to
any Person (other than to U.S. Parent or a Subsidiary thereof) of (a) any shares
of its capital stock, (b) any shares of its capital stock pursuant to the
exercise of options or warrants or (c) any shares of its capital stock pursuant
to the conversion of any debt securities to equity.
 
"ERISA" means the Employee Retirement Income Security Act of 1974.
 
"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with U.S. Parent within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).
 
"ERISA Event" means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by U.S. Parent or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as
 
12

--------------------------------------------------------------------------------


 
defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by U.S. Parent or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon U.S. Parent or any ERISA Affiliate.
 
"Event of Bankruptcy" means, with respect to any Person, the occurrence of any
of the following events, conditions or circumstances:  (1) such Person is
dissolved, wound up or liquidated (other than pursuant to a consolidation,
amalgamation or merger or, with respect to Credit Risk Bank, a demerger
("splitsing")); (2) such Person becomes insolvent or is unable to pay its debts
or fails or admits in writing its inability generally to pay its debts as they
become due; (3) such Person makes a general assignment, arrangement or
composition with or for the benefit of its creditors; (4) such Person institutes
or has instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors' rights, or a petition is presented for its
winding-up or liquidation, and, in the case of any such proceeding or petition
instituted or presented against it, such proceeding or petition (A) results in a
finding of insolvency or bankruptcy or the entry of an order for relief or the
making of an order for its reorganization, conservation, winding-up or
liquidation or (B) is not dismissed within 30 days of the institution or
presentation thereof; (5) such Person has a resolution passed for its
winding-up, official management or liquidation (other than pursuant to a
consolidation, amalgamation or merger or, with respect to Credit Risk Bank, a
division ("splitsing")); (6) such Person seeks or becomes subject to the
appointment of an administrator, provisional liquidator, conservator, receiver,
trustee, custodian or other similar official for it or for all or substantially
all its assets; (7) such Person has a secured party take possession of all or
substantially all its assets or has a distress, execution, attachment,
sequestration or other legal process levied, enforced or sued on or against all
or substantially all its assets and such secured party maintains possession, or
any such process is not dismissed, discharged, stayed or restrained, in each
case within thirty (30) days thereafter; (8) such Person causes or is subject to
any event with respect to it which, under the applicable laws of any
jurisdiction has an analogous effect to any of the events specified in clauses
(1) to (7) (inclusive); or (9) such Person takes any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any of the
foregoing acts.
 
"Excluded Rights" means any of Credit Risk Bank's rights under Section 2.02(b)
of the Put Option Agreement.
 
"Exercise Date" means a Call Exercise Date or a Put Exercise Date.
 
13

--------------------------------------------------------------------------------


 
"Federal Reserve Board" means the Board of Governors of the United States
Federal Reserve System (or any Governmental Authority that succeeds to the bank
regulatory authority thereof).
 
"Final Allocation Date" has the meaning set forth in the definition of
Allocation Date.
 
"Financial Institution" means a corporation that is a "financial institution" as
defined in subsection 181(1) of the Income Tax Act (Canada), R.S.C. 1985 5th
Supplement c. 1, as amended.
 
"Financial Year" means (a) the fiscal year of the Partnership commencing on the
date the Partnership was formed and ending on December 31, 2007, and (b) any
subsequent fiscal year of the Partnership commencing on January 1 of each
calendar year (starting January 1, 2008) and ending on the earlier to occur of
the next December 31 or the Liquidation Date.
 
"Fitch" means Fitch, Inc.
 
"Fixed Price" means, as of any Exercise Date, the excess of (x) the amount set
forth on Schedule B to the Participation Agreement corresponding to the
Quarterly Period in which such Exercise Date occurs (provided that, if such
Exercise Date occurs on a date other than the last date of such Quarterly
Period, the amount set forth in such Schedule B shall be adjusted pursuant to
the footnote on such Schedule) over the product of (i) the Special Capital
Distribution calculated as of such Exercise Date (irrespective of whether
actually paid) and (ii) the Equalization Factor as of such Exercise Date.
 
"Forward Purchase Agreement" means the Forward Purchase Agreement, dated as of
December 19, 2007, between U.S. Investor and Credit Risk Bank.
 
"Forward Purchase Deposit" has the meaning set forth in the Forward Purchase
Deposit and Security Agreement.
 
"Forward Purchase Deposit and Security Agreement" means the Forward Purchase
Deposit and Security Agreement, dated as of December 19, 2007, between U.S.
Investor and Credit Risk Bank.
 
"Funded Indebtedness" means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP.
 
(a)           all obligations for borrowed money, whether current or long-term
and all obligations of such Person evidenced by bonds (excluding surety bonds
and similar instruments), debentures, notes, loan agreements or other similar
instruments;
 
(b)           all purchase money Indebtedness;
 
14

--------------------------------------------------------------------------------


 
(c)           all obligations arising under unreimbursed obligations (to the
extent outstanding for more than 1 day) arising under letters of credit,
bankers' acceptances, bank guaranties, surety bonds and similar instruments that
are or should be reflected at such date on the U.S. Parent’s consolidated
balance sheet in accordance with GAAP;
 
(d)           all obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business); provided that only such portion of Earn Out Obligations that have
matured or have been actually earned shall be considered Funded Indebtedness
hereunder;
 
(e)           the Attributable Indebtedness of Capital Leases and Synthetic
Leases;
 
(f)           all preferred stock or other equity interests providing for
mandatory redemptions, sinking fund or like payments prior to June 25, 2012
(provided that any such stock or equity interests which provide for such
redemptions, sinking fund or like payments upon the occurrence of a contingency
shall not constitute Funded Indebtedness until such contingency has occurred and
the amount of equity interests required to be redeemed or subject to a sinking
fund or like payment shall be determined on a net basis, after giving effect to
deposits, prepayments and forward purchases made in partial or full satisfaction
thereof);
 
(g)           all Guarantees with respect to Indebtedness of the types specified
in clauses (a) through (f) above of another Person; and
 
(h)           all Indebtedness of the types referred to in clauses (a) through
(g) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, except to the extent such Indebtedness is
nonrecourse to such Person.
 
For purposes hereof, (x) the amount of any Guarantee shall be the amount of the
Indebtedness subject to such Guarantee and (y) the amount of any limited
recourse debt shall be equal to the principal amount of such limited recourse
debt for which such Person provides credit support of any kind is liable as a
guarantor or otherwise.  Notwithstanding the foregoing, Funded Indebtedness
shall not include (i) indebtedness or liabilities of U.S. Parent to any
Subsidiary thereof or of any such Subsidiary to U.S. Parent or any such
Subsidiary and (ii) Cash Collateralized Debt.
 
"GAAP" means, with respect to any Person, generally accepted accounting
principles in the jurisdiction in which such Person is organized.
 
"General Partner" means U.S. Investor, and any Person that subsequently is
admitted as a general partner of the Partnership pursuant to the terms of the
Partnership Agreement, so long as such Person continues as a general partner of
the Partnership.
 
"General Partner Capital Account" means the Capital Account of the Partnership
maintained for the General Partner.
 
15

--------------------------------------------------------------------------------


 
"General Partner Early Termination Event" means (i) the exercise of the Call
Option pursuant to Section 2.02(a)(y) (but not 2.02(a)(x) or 2.02(b)) of the
Call Option Agreement or the deemed exercise of the Put Option as a result of
such exercise of such Call Option or (ii) the exercise of the Put Option
pursuant to Section 2.02(b) of the Put Option Agreement as a result of the
occurrence of the Credit Risk Bank Acceleration Event set forth in clause (vii)
of the definition thereof or the deemed exercise of the Call Option as a result
of such exercise of such Put Option or (iii) the exercise of the Put Option
pursuant to Section 2.02(a)(x) of the Put Option Agreement as a result of the
occurrence of a Put Option Early Termination Event under Article IV(a)(z) of the
Put Option Agreement or the deemed exercise of the Call Option as a result of
such exercise of such Put Option or (iv) the exercise of the Put Option pursuant
to Section 2.02(a)(x) of the Put Option Agreement as a result of the occurrence
of the Put Option Event set forth in Section 3.01(f) of the Put Option
Agreement, which event shall have been triggered by the General Partner
directing the dissolution of the Partnership in accordance with the General
Partner’s right to direct the same pursuant to Section 9.1(b)(i) of the
Partnership Agreement.
 
"General Partner Variable Profits Allocation" means, for any Allocation Period,
the Profits Allocated to the General Partner for such Allocation Period pursuant
to Sections 4.2(a)(vii)-(xiv) of the Partnership Agreement.
 
"General Partnership Interest" means the general partner interest in the
Partnership.
 
"Good Faith Contest" means the contest of an item if:  (1) the item is
diligently contested in good faith, and, if appropriate, by proceedings timely
instituted; (2) adequate reserves in accordance with GAAP are established with
respect to the contested item; (3) during the period of such contest, the
enforcement of any contested item is effectively stayed; and (4) the failure to
pay or comply with the contested item during the period of the contest is not
likely to result in a material adverse effect with respect to the applicable
Person.
 
"Governmental Authority" means any national, federal, state, provincial, local
or foreign governmental or regulatory body, authority, bureau, agency, division,
branch, department, office or instrumentality or court or other judicial body,
or any other entity exercising executive, legislative, judicial, regulatory or
administrative functions of a government, of competent jurisdiction.  For
greater certainty, any reference to a nation's Governmental Authority (e.g., a
Canadian Governmental Authority) includes all of the above in respect of that
nation.
 
"Governmental Authorization" means any consent, authorization, approval,
license, exemption, permit or franchise of any Governmental Authority.
 
"Governmental Filing" means any filing, application, registration or notice to
or with any Governmental Authority.
 
16

--------------------------------------------------------------------------------


 
"Governmental Requirement" means any judgment, proclamation, decree, edict,
injunction, order, ruling, code, statute, act, rule, regulation, ordinance or
other law, or any requirement having the effect of any of the foregoing, of any
Governmental Authority.
 
"Gross Asset Value" means, with respect to any asset, the fair market value of
such property as determined by the General Partner, which such value shall be
consented to by the other Partners (such consent not to be unreasonably
withheld).
 
"Guarantee" means, as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the "primary obligor") in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (ii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person.  The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made, or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.  The term "Guarantee" as a verb has a corresponding meaning.
 
"Health Net Trust" has the meaning set forth in the definition of the
Receivables Purchase Agreement.
 
"HMO" means a health maintenance organization doing business as such (or
required to qualify or to be licensed as such) under HMO Regulations.
 
"HMO Regulation" means any law, regulation or administrative order applicable
under federal or state law to HMOs and any regulation or order promulgated or
issued pursuant thereto.
 
"Indebtedness" means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP.
 
(a)           all Funded Indebtedness;
 
(b)           net obligations under any Swap Contract;
 
17

--------------------------------------------------------------------------------


 
(c)           all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) and (b) above of any other Person;
 
(d)           all Indebtedness of the types referred to in clauses (a) through
(c) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which U.S. Parent or a
Subsidiary is a general partner or joint venturer, unless such Indebtedness is
nonrecourse to U.S. Parent or such Subsidiary; and
 
(e)           all obligations arising under letters of credit (including standby
and commercial), bankers' acceptances, bank guaranties, surety bonds and similar
instruments.
 
For purposes hereof (x) the amount of any net obligation under any Swap Contract
on any date shall be deemed to be the Swap Termination Value thereof as of such
date, (y) the amount of any Guarantee shall be the amount of the Indebtedness
subject to such Guarantee and (z) the amount of any limited recourse debt shall
be equal to the principal amount of such limited recourse debt for which such
Person provides credit support of any kind is liable as a guarantor or
otherwise.  Notwithstanding the foregoing, Indebtedness shall not include
indebtedness or liabilities of U.S. Parent to any Subsidiary thereof or of any
such Subsidiary to U.S. Parent or any such Subsidiary.
 
"Initial Contribution Date" means December 20, 2007.
 
"Insurance Regulation" means any law, regulation, rule or order applicable to an
insurance company.
 
"Interest Period" has the meaning set forth in the Option Collateral Fixed Rate
Deposit.
 
"Investment" means all investments, in cash or by delivery of property made,
directly or indirectly in, to or from any Person, constituting an acquisition of
shares of capital stock, other equity interests, indebtedness or other
securities or a loan, advance or capital contribution.
 
"Investment Grade Rating" means (i) with respect to S&P, a Corporate Rating of
BBB- or better, (ii) with respect to Moody’s, a Corporate Rating of Baa3 or
better and in respect to Fitch, a Corporate Rating of BBB- or better.
 
"IRS" means the United States Internal Revenue Service, or any successor
Governmental Authority thereto.
 
"Lending Office" means, as at any date of determination, the office from which
Credit Risk Bank is booking the loan evidenced by the Option Collateral Fixed
Rate Deposit.
 
"LIBOR" means, as of any day, the rate per annum (calculated on the basis of a
360-day year and the actual number of days elapsed) at which Dollar deposits
 
18

--------------------------------------------------------------------------------


 
are offered in the London interbank market on such day (or if such day is not a
Business Day, the preceding Business Day) for a period equal to 30 days as such
rate is displayed on Telerate Page 3750 at approximately 11:00 a.m., London time
(or as soon thereafter as practicable), or if such service does not display any
such quote, the arithmetic mean (rounded upwards, if necessary, to the nearest
1/16th of 1%) of such rates as displayed on Reuters Page LIBO at approximately
11:00 a.m., London time (or as soon thereafter as practicable).
 
"Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement) and any financing lease having
substantially the same economic effect as any of the foregoing.
 
"Limited Partner" means the Class A Limited Partner or the Class B Limited
Partner.
 
"Liquidating Event" has the meaning set forth in Section 9.1 of the Partnership
Agreement.
 
"Liquidation" has the meaning set forth in Section 9.2(a) of the Partnership
Agreement.
 
"Liquidation Date" has the meaning set forth in Section 9.2(a) of the
Partnership Agreement.
 
"Liquidator" has the meaning set forth in Section 9.2(a) of the Partnership
Agreement.
 
"Local Business Day" has the meaning set forth in the Swap Agreement.
 
"Losses" means, (i) with respect to the Partnership Agreement, for each
Allocation Period an amount equal to the Partnership's taxable loss for such
Allocation Period, determined, to the extent possible, in accordance with the
principles set forth in the Code and determined in the case of any Allocation
Period not ending on the last day of the taxable year of the Partnership as if
the taxable year of the Partnership ended on the last day of such Allocation
Period and (ii) with respect to all other Transaction Documents and to any
Person, any and all losses, costs, damages, expenses (including reasonable
attorneys' fees), actions, suits, proceedings, judgments, claims and liabilities
of any nature whatsoever that such Person shall incur or suffer.
 
"Managers" has the meaning set forth in Section 6.2 of the Partnership
Agreement.
 
"Material Adverse Effect" means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of U.S. Parent and its
Subsidiaries taken
 
19

--------------------------------------------------------------------------------


 
as a whole; (b) a material impairment of the ability of U.S. Parent to perform
its material obligations under any Transaction Document to which it is a party,
or (c) a material adverse effect upon the material legal rights or remedies
available to Canadian Investor under the Transaction Documents.
 
"Memorandum of Understanding" means the Memorandum of Understanding dated as of
December 19, 2007 among U.S. Investor, U.S. Parent, Canadian Investor, Canadian
Parent, the Partnership and Credit Risk Bank.
 
"Minimum General Partner Capital Account" means US$100,000,000.00.
 
"Minimum Rating" means with respect to (x) S&P or Fitch, BB and (y) Moody's,
Ba2.
 
"Money Market Instruments" means any of the following:  certificates of deposit,
Eurodollars, repurchase agreements, Treasury bills, short-term municipal
securities, commercial paper and  bankers acceptances, each having a term  not
exceeding six months.
 
"Moody's" means Moody's Investors Service, Inc.
 
"Multiemployer Plan" means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which U.S. Parent or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
 
"Negative Tax True Up" has the meaning set forth in Section 4.4(c) of the
Partnership Agreement.
 
"Officer's Certificate" with respect to any Person, means a certificate signed
by a Responsible Officer on behalf of such Person.
 
"Operating Lease Obligations" of any Person means the obligations of such Person
under any lease (including, without limitation, leases which may be terminated
by the lessee at any time) of any real or personal property, or a combination
thereof which would constitute a Capital Lease Obligation other than any such
lease in which that Person is the lessor.
 
"Option Collateral Fixed Rate Deposit" has the meaning set forth in Section 2 of
the Option Collateral Fixed Rate CD Agreement.
 
"Option Collateral Fixed Rate CD Agreement" means the Option Collateral Fixed
Rate CD Agreement, dated as of December 19, 2007, between Credit Risk Bank,
Canadian Investor and Canadian Parent.
 
"Option Notice" means a Call Option Notice or Put Option Notice.
 
20

--------------------------------------------------------------------------------


 
"Organizational Documents" means, (i) with respect to the Partnership, the
Partnership Agreement, (ii) with respect to any corporation, its bylaws and
articles or certificate of incorporation, (iii) with respect to any limited
liability company or limited partnership (other than the Partnership), its
certificate of formation or certificate of limited partnership and/or its
limited liability company agreement or partnership agreement(s), and (iv) with
respect to any other Person, all instruments and agreements under which it is
duly operating or organized.
 
"Original Limited Partnership Agreement" means the Limited Partnership Agreement
of Health Net Financing, L.P. among U.S. Investor and Transaction LLC, dated as
of November 9, 2007.
 
"Participation Agreement" means the Participation Agreement, dated as of
December 19, 2007, among U.S. Investor, U.S. Parent, Canadian Investor, Credit
Risk Bank and the Partnership.
 
"Partner" means the General Partner or any Limited Partner in the Partnership,
and "Partners" means the General Partner and all Limited Partners, but such
terms do not include any Person who has ceased to be a partner in the
Partnership.
 
"Partnership" means the limited partnership formed under the Act pursuant to the
Original Limited Partnership Agreement and the Certificate of Limited
Partnership and continued pursuant to the Partnership Agreement, namely, Health
Net Financing, L.P.
 
"Partnership Agreement" means the Amended and Restated Agreement of Limited
Partnership of Health Net Financing, L.P., dated as of December 19, 2007, among
U.S. Investor, Canadian Investor and Transaction LLC.
 
"Partnership Interest" means an interest in the Partnership, including the right
to receive Distributions and the right to receive Allocations, if and solely to
the extent provided in the Partnership Agreement.
 
"Partnership Property" means all properties, rights and assets of any nature
(real, personal or mixed, tangible or intangible), including cash, owned by the
Partnership.
 
"Partnership Purpose" has the meaning set forth in Section 2.5 of the
Partnership Agreement.
 
"PBGC" means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
 
"Pension Plan" means any "employee pension benefit plan" (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by U.S. Parent or
any ERISA Affiliate or to which U.S. Parent or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section
 
21

--------------------------------------------------------------------------------


 
4064(a) of ERISA, has made contributions at any time during the immediately
preceding five plan years.
 
 "Permitted Acquisition" means an Acquisition by U.S. Parent or any Subsidiary
of U.S. Parent, provided that (a) the capital stock, other equity interests,
Property, line or segment of business or division acquired in such Acquisition
relates to a line of business similar to the business that U.S. Parent or any
Subsidiary of U.S. Parent is engaged in on the Closing Date; (b) in the case of
an Acquisition of the capital stock or other equity interests of another Person,
(i) the board of directors (or other comparable governing body) of such other
Person shall have duly approved such Acquisition and (ii) such Person shall
become a direct or indirect Subsidiary of U.S. Parent or such Person shall be
merged into, or consolidated or combined with, U.S. Parent or any Subsidiary of
U.S. Parent; provided that if U.S. Parent is party to such merger or
consolidation, U.S. Parent shall be the surviving person, (c) no Put Option
Early Termination Event (or event which, with the giving of any notice, the
passage of time, or both, would constitute a Put Option Early Termination Event)
shall exist as of the date of such Acquisition (prior to and immediately after
giving effect thereto); and (d) if the aggregate consideration for any such
Acquisition exceeds $250,000,000, U.S. Parent shall have delivered to Canadian
Investor, not less than 5 days prior to the consummation of such Acquisition, a
pro forma certificate from a Responsible Officer demonstrating that, upon giving
effect to such Acquisition on a Pro Forma Basis, U.S. Parent shall be in
compliance with each of the applicable covenants set forth in Section 7.05 of
the Participation Agreement.
 
"Permitted Assets" means:
 
(a)           Permitted Investments;
 
(b)           Permitted Receivables Investments;
 
(c)           Cash Equivalents;
 
(d)           equipment, office space, office leases, and other similar items
held or used in the ordinary course of the Partnership's business;
 
(e)           the Transaction Documents to which the Partnership is a party and
any assets created thereby (including rights to receive swap or similar
payments);
 
(f)           any "swaps," "caps," "floors," " collars" or other interest rate
hedging contracts or similar arrangements or combinations thereof;
 
(g)           proceeds from any of the foregoing;
 
(h)           other assets similar in kind or use or incidental to the above;
and
 
(i)           "forward rate agreements";
 
22

--------------------------------------------------------------------------------


 
provided, however, that (i) any asset described in paragraphs (a), (b), (c),
(g), (h) or (i) shall be a Permitted Asset only if such asset is treated as
indebtedness for U.S. federal income tax purposes and (ii) at all times:  (x)
Permitted Assets shall consist of at least US$10,000,000 of Money Market
Instruments; and (y) Permitted Assets shall consist of at least US$200,000,000
of Permitted Receivable Investments (as defined in clause (y) of the definition
thereof) that have a maturity of 12 months or less.
 
"Permitted Financing" means the net financing provided to U.S. Parent pursuant
to transactions contemplated by the Transaction Documents.
 
 "Permitted Investments" means loans or advances to, or bonds, debentures,
notes, mortgages or similar obligations (but excluding commercial paper) of,
another corporation that is U.S. Parent or a Specified Affiliate.
 
"Permitted Liabilities" means:
 
(a)           all liabilities under "swaps," "caps," "floors," "collars,"
"forward rate agreements" or other interest rate hedging contracts or similar
arrangements or combinations thereof;
 
(b)           all lease obligations to the extent incurred in the ordinary
course of business;
 
(c)           any obligations or liabilities incurred in connection with the
hiring of employees in connection with the business of the Partnership; and
 
(d)           any other liabilities incurred in, or related or incidental to the
operation, management and control of the business of the Partnership;
 
provided, however, that the Partnership shall not directly or indirectly create,
incur, assume or suffer to exist any obligation (whether present or future,
contingent or otherwise, as principal or surety or otherwise) in respect of
borrowed money.
 
"Permitted Liens" means:
 
(a)           Liens imposed by law for taxes, fees, assessments and other
governmental charges or claims that are not yet due or that remain payable
without penalty or where (a) the validity or amount thereof is being contested
in good faith by appropriate proceedings, (b) U.S. Parent or its Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect;
 
(b)           carriers', warehousemen's, mechanics', materialmen's, repairmen's,
landlords' and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 60 days
or that remain payable without penalty or where (a) the validity or amount
thereof is being contested in
 
23

--------------------------------------------------------------------------------


 
good faith by appropriate proceedings, (b) U.S. Parent or its Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect;
 
(c)           Liens incurred or pledges or deposits made in the ordinary course
of business in compliance with HMO Regulations, Insurance Regulations, workers'
compensation, unemployment insurance or other social security laws or
regulations;
 
(d)           Liens incurred or deposits made to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;
 
(e)           easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of U.S. Parent and its Subsidiaries taken as a
whole;
 
(f)           Liens arising solely by virtue of any statutory or common law
provision or granted to banks in the ordinary course of business relating to
bankers' Liens, rights of setoff or similar rights and remedies as to deposit
accounts or other funds maintained with a creditor depository institution;
 
(g)           Liens arising from the rendering of a judgment that is not a final
judgment or order against U.S. Parent or any Subsidiary thereof with respect to
which U.S. Parent or such Subsidiary is then proceeding with an appeal or other
proceeding for review or in connection with surety or appeal bonds in connection
with such attachment or judgment, and Liens arising from a judgment or order
that does not constitute a Put Option Early Termination Event under clause (f)
of Article IV of the Put Option Agreement;
 
(h)           Liens in favor of the L/C Issuer (as defined in the Revolving
Credit Agreement) arising from the cash collateralization of all or any portion
of any letters of credit issued in connection with Section 2.04(a)(iii)(D) of
the Revolving Credit Agreement; and
 
(i)           Liens arising under or in connection to claims administration;
 
provided that the term "Permitted Liens" shall not include any Lien securing
Indebtedness.
 
"Permitted Receivables Investments" means (x) the beneficial interest in the
Health Net Trust and (y) the accounts receivable purchased by the Health Net
Trust under the Receivables Purchase Agreement.
 
"Person" means any individual, trustee, receiver, conservator, administrator,
liquidator, custodian, corporation, limited liability company, partnership,
 
24

--------------------------------------------------------------------------------


 
association, company, joint-stock company, trust, business or statutory trust,
estate, joint venture or any other entity or any Governmental Authority.
 
"Positive Tax True Up" has the meaning set forth in Section 4.4(b) of the
Partnership Agreement.
 
"Principal Amount" has the meaning set forth in the Option Collateral Fixed Rate
Deposit.
 
"Proceeding" has the meaning ascribed to such term in Section 18.05 of the
Participation Agreement.
 
"Profits" means for each Allocation Period an amount equal to the Partnership's
taxable profit for such Allocation Period, determined, to the extent possible,
in accordance with the principles set forth in the Code and determined in the
case of any Allocation Period not ending on the last day of the taxable year of
the Partnership as if the taxable year of the Partnership ended on the last day
of such Allocation Period.
 
 "Pro Forma Basis" means, for purposes of calculating the financial covenants
set forth in Section 7.05 of the Participation Agreement, that any Acquisition
for consideration in excess of $100,000,000.00 (a “Material Acquisition”) shall
be deemed to have occurred as of the first day of the most recent four fiscal
quarter period preceding the date of such transaction for which U.S. Parent has
delivered financial statements pursuant to Section 7.04 of the Participation
Agreement. In connection with the foregoing, with respect to any Material
Acquisition (i) income statement items (whether positive or negative)
attributable to the Person or Property acquired shall be included to the extent
relating to any period applicable in such calculations to the extent such items
are not otherwise included in such income statement items for U.S. Parent and
its Subsidiaries in accordance with GAAP or in accordance with any defined terms
set forth in this Appendix A, (ii) any Indebtedness incurred or assumed by U.S.
Parent or any Subsidiary of U.S. Parent (including the Person or Property
acquired) in connection with such transaction and any Indebtedness of the Person
or Property acquired which is not retired in connection with such transaction
(A) shall be deemed to have been incurred as of the first day of the applicable
period and (B) if such Indebtedness has a floating or formula rate, shall have
an implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination and (iii)
any other factually supportable and identifiable prforma adjustments which would
be permitted or required by Regulation S-K or S-X under the Securities Act shall
be taken into account.
 
"Property" means any interest of any kind in any property or asset, whether
real, personal or mixed, or tangible or intangible.
 
"Put Exercise Date" means the date (which must be a Business Day) specified (or
deemed specified) as such in a Put Option Notice, which unless the parties
otherwise agree, shall not be earlier than the day which may be specified (or
deemed specified) as the Put Exercise Date in accordance with the Put Option
Agreement.
 
25

--------------------------------------------------------------------------------


 
"Put Option" has the meaning set forth in Section 2.01 of the Put Option
Agreement.
 
"Put Option Agreement" means that Put Option Agreement, dated as December 19,
2007, among Canadian Investor, U.S. Investor and Credit Risk Bank.
 
"Put Option Early Termination Event" has the meaning set forth in Article IV of
the Put Option Agreement.
 
"Put Option Event" has the meaning set forth in Section 3.01 of the Put Option
Agreement.
 
"Put Option Notice" has the meaning set forth in Section 2.02(a) of the Put
Option Agreement.
 
"Put Option Price" means, as of any Exercise Date, the Fixed Price as of such
Exercise Date.
 
"Quarterly Period" means any quarterly period set forth on Schedule B-1 to the
Partnership Agreement, Schedule B-2 to the Partnership Agreement, Schedule B-3
to the Partnership Agreement, Schedule A-1 to the Participation Agreement,
Schedule A-2 to the Participation Agreement or Schedule A-3 to the Participation
Agreement, as applicable.
 
"Rating Agencies" means Moody's, S&P, and Fitch.
 
"Ratings Downgrade" means the date on which the Debt Ratings announced by S&P or
Moody's shall be less than BBB- or Baa3, respectively.
 
"Receivables Purchase Agreement" means the Receivables Purchase Agreement, dated
as of December 20, 2007, between Health Net Federal Services, LLC, a Delaware
limited liability company, and Wells Fargo Delaware Trust Company, as trustee of
Health Net Receivables Trust, a statutory trust organized and existing under the
laws of the State of Delaware (the "Health Net Trust"), the beneficial interest
in which is held by the Partnership.
 
"Regulations" means the income tax regulations, including temporary regulations,
promulgated under the Code.
 
"Regulatory Change" means any change in or any official introduction of or
interpretation after the Closing Date in any Governmental Requirement or any
official regulations, policies, directives or guidelines issued by any
governmental body, monetary authority or accounting authority (including
requirements of any central bank or other fiscal or monetary authority) having
jurisdiction, whether or not having the force of law or the failure to comply
therewith would be unlawful, which purport to regulate or which affect the
treatment of loans or other investments similar to the Option Collateral Fixed
Rate Deposit held or issued by banks or financial institutions in the
Netherlands or any other jurisdiction in which Credit Risk Bank is organized or
has its principal office or its
 
26

--------------------------------------------------------------------------------


 
Lending Office (not including any determination that Credit Risk Bank failed to
comply with any Governmental Requirement or such regulations, policies,
directives or guidelines as in effect on the Purchase Date).
 
"Re-invested Interest Amount" has the meaning set forth in the Option Collateral
Fixed Rate Deposit.
 
"Replacement Credit Risk Bank" has the meaning specified in Section 17.01 of the
Participation Agreement.
 
"Replacement Date" has the meaning specified in Section 17.01 of the
Participation Agreement.
 
"Replacement Failure" means that either U.S. Investor or Canadian Investor shall
have elected to replace Credit Risk Bank pursuant to Section 17.01 of the
Participation Agreement under circumstances not requiring the consent of the
other party and U.S. Investor and Canadian Investor shall have failed to agree
on a replacement Credit Risk Bank within 14 days of such election.
 
"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.
 
"Repurchase Price" means, as of any Exercise Date, the Put Option Price as of
such Exercise Date.
 
"Responsible Officer" means, with respect to any Person, the chief executive
officer, president, chief financial officer or treasurer of such Person. Unless
otherwise specified, all references to a "Responsible Officer" shall refer to a
Responsible Officer of U.S. Parent.  Any document delivered hereunder that is
signed by a Responsible Officer of U.S. Parent shall be conclusively presumed to
have been authorized by all necessary corporate, partnership and/or other action
on the part of U.S. Parent and such Responsible Officer shall be conclusively
presumed to have acted on behalf of U.S. Parent.
 
"Restricted Payment" means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of capital stock of U.S. Parent
or any Subsidiary thereof, now or hereafter outstanding, (b) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of capital stock of U.S.
Parent or any Subsidiary thereof, now or hereafter outstanding, and (c) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire shares of any class of capital stock of U.S.
Parent or any Subsidiary thereof, now or hereafter outstanding.
 
"Revolving Credit Agreement" means that certain Credit Agreement dated as of
June 25, 2007, among U.S. Parent, the lenders party thereto, Bank of America,
N.A., as administrative agent and other parties thereto.
 
27

--------------------------------------------------------------------------------


 
"S&P" means Standard & Poor's Ratings Group, a division of The McGraw-Hill
Companies, Inc.
 
"SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder, and any successor statute of similar import
of the United States.
 
"Security and Pledge Agreement (Canadian Investor-U.S. Investor)" means the
Security and Pledge Agreement (Canadian Investor-U.S. Investor), dated as of
December 19, 2007, between Canadian Investor and U.S. Investor.
 
"Security and Pledge Agreement (Credit Risk Bank-Canadian Investor)" means the
Security and Pledge Agreement (Credit Risk Bank-Canadian Investor), dated as of
December 19, 2007, between Credit Risk Bank and Canadian Investor.
 
"Security Deposit" has the meaning set forth in the Forward Purchase Deposit and
Security Agreement.
 
"Security Documents" means the Security and Pledge Agreement (Canadian
Investor-U.S. Investor), the Security and Pledge Agreement (Credit Risk
Bank-Canadian Investor) and the Dutch Deed of Pledge.
 
"Significant Subsidiary" means, at any particular time, any Subsidiary of U.S.
Parent (or such Subsidiary and its subsidiaries taken together) that would be a
"significant subsidiary" of U.S. Parent within the meaning of Rule 1-02 under
Regulation S-X promulgated by the SEC.
 
"Special Capital Distribution" has the meaning set forth in Section 5.3(a) of
the Partnership Agreement.
 
"Special Allocation Taxes" has the meaning set forth in Section 4.4 of the
Partnership Agreement.
 
"Specified Affiliate" means (i) any Affiliate of U.S. Parent listed on Schedule
A hereto, provided that (x) if such Person shall be a Financial Institution and
(y) the General Partner shall have received notice from the Class A Limited
Partner that such Person is a Financial Institution, such Person shall cease to
be a Specified Affiliate five Business Days following receipt of such notice and
(ii) any other Affiliate of U.S. Parent indicated by U.S. Parent from time to
time, provided that such Person is not a Financial Institution and the Class A
Limited Partner has confirmed the same in writing to the General Partner.
 
"Specified Amount" means, for any Allocation Period, the amount set forth on
Schedule A to the Partnership Agreement for such Allocation Period.  For any
Allocation Period that ends on a date other than December 31 or June 30 the
Specified
 
28

--------------------------------------------------------------------------------


 
Amount set forth on Schedule A to the Partnership Agreement shall be prorated
based on the actual number of days during such Allocation Period.
 
"Subscription Agreement" means the Subscription Agreement dated as of December
19, 2007, among U.S. Investor, Transaction LLC and the Partnership.
 
"Subsidiary" means as to any Person, any corporation, association, partnership,
limited liability company, joint venture or other business entity of which such
Person or any Subsidiary of such Person, directly or indirectly, owns or
Controls more than 50% of the outstanding ownership interests having ordinary
voting power to elect a majority of the board of directors or similar managing
body.
 
"Swap Agreement" means that certain confirmation dated as of December 19, 2007,
between U.S. Parent and Canadian Parent.
 
"Swap Contract" means (a) any and all rate swap transaction, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement (any such master agreement, together
with any related schedules, a "Master Agreement"), including any such
obligations or liabilities under any Master Agreement.
 
"Swap Termination Value" means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
market-to-market value(s) for such Swap Contracts, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts.
 
"Synthetic Lease" means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
the balance sheet under GAAP.
 
29

--------------------------------------------------------------------------------


 
"Tax Authorities" means any Governmental Authorities exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to Taxes.
 
"Taxes" means any and all taxes, levies, imposts and other governmental charges
imposed by any federal, state, local or foreign government, or any taxing
authority thereof (together with any and all interest, penalties, additions to
tax and other liabilities with respect thereto) including, without limitation,
any taxes or other charges on or with respect to income, franchises, windfall or
other profits, gross receipts, property, capital, sales, use, capital stock,
payroll, employment, social security, workers' compensation, unemployment
compensation or net worth; taxes or other charges in the nature of excise,
withholding, ad valorem, stamp, transfer, value added, or gains taxes; and
license, registration and documentation fees, to the extent that any such tax or
other amount is related to or arises as a result of the transactions
contemplated by the Transaction Documents or a payment made pursuant to the
Transaction Documents.
 
"Threshold Rating" means (x) that U.S. Parent's unsecured and unsubordinated
long-term debt (not supported by third-party enhancement) is rated by at least
two of the Rating Agencies and (y) (i) if such debt is rated by all three Rating
Agencies, such debt has a Minimum Rating from at least two of the three Rating
Agencies and (ii) if such debt is rated by two of the three Rating Agencies,
such debt has a Minimum Rating from both such Rating Agencies.
 
"Transaction" means the transactions contemplated by the Transaction Documents.
 
"Transaction Documents" means, collectively, the Participation Agreement, the
Put Option Agreement, the Call Option Agreement, the Forward Purchase Agreement,
the Partnership Agreement, the Swap Agreement, the Forward Purchase Deposit and
Security Agreement, the Security and Pledge Agreement (Canadian Investor-U.S.
Investor), the Security and Pledge Agreement (Credit Risk Bank-Canadian
Investor), the Option Collateral Fixed Rate CD Agreement, the Option Collateral
Fixed Rate Deposit, the Memorandum of Understanding, the Subscription Agreement,
the Dutch Deed of Pledge, the U.S. Parent Guarantee, and the Assignment of
Subscription Agreement.
 
"Transaction LLC" means Health Net Investments, LLC, a Delaware limited
liability company.
 
"Transferred Rights and Documents" has the meaning specified in Section 17.01 of
the Participation Agreement.
 
"United States" means the United States of America.
 
"United States Withholding Tax" means any Tax imposed under sections 1441-46 of
the Code, and any Regulations thereunder, and required to be withheld at the
source of payment.
 
30

--------------------------------------------------------------------------------


 
"USD", "US$" or "$" means the lawful currency for the time being in the United
States.
 
"U.S. Investor" means Health Net Funding, Inc. a Delaware corporation.
 
"U.S. Parent" means Health Net, Inc., a Delaware corporation.
 
"U.S. Parent Guarantee" means the Guaranty dated as of December 19, 2007, by
U.S. Parent in favor of Canadian Investor and Credit Risk Bank.
 
 
 
31